
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.12


FOURTH AMENDMENT TO OFFICE LEASE


    THIS FOURTH AMENDMENT TO OFFICE LEASE dated as of February 5, 2001 (this
"Fourth Amendment"), is entered into by and between COLONNADE WILSHIRE CORP., a
California corporation ("Landlord"), and TICKETMASTER L.L.C., a Delaware limited
liability company ("Tenant"), with reference to the following:

R E C I T A L S

    WHEREAS, Landlord and Ticketmaster – California, Inc., a California
corporation, Tenant's Predecessor in interest, entered into that certain Office
Lease dated November 5, 1998 (the "Original Lease"), as amended by that certain
First Amendment to Office Lease dated January 12, 1999 (the "First Amendment"),
that certain Second Amendment to Office Lease dated as of June 22, 1999 (the
"Second Amendment") and that certain Third Amendment to Office Lease dated as of
December 11, 2000 (the "Third Amendment"; the Original Lease, as amended by the
First Amendment, the Second Amendment, and the Third Amendment is hereinafter
referred to as the "Lease"), for the lease of certain premises (the "Original
Premises"), commonly known as Suites 401, 403, 405, 600, 601, 700, 900, 1050 and
1060, consisting of approximately 64,018 rentable square feet of space located
on the fourth (4th), sixth (6th), seventh (7th), ninth (9th) and tenth (10th)
floors of that certain office building (the "Building") commonly known as The
Wilshire Colonnade and located at 3701 Wilshire Boulevard, Los Angeles,
California. All capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Lease; and

    WHEREAS, Landlord and Tenant desire by this Fourth Amendment to amend the
Lease in order to, among other things, (a) expand the Original Premises to
include (i) certain premises commonly known as Suite 530 consisting of
approximately 3,230 rentable square feet of space located on the fifth (5th)
floor of the Building (the "Suite 530") and (ii) certain premises commonly known
as Suite 870 consisting of approximately 1,226 rentable square feet located on
the eighth (8th) floor of the Building ("Suite 870"; Suite 530 and Suite 870 are
collectively hereinafter referred to as the "Expansion Space"), (b) provide for
the amount of Base Rent Tenant shall pay to Landlord for the Expansion Space,
and (c) to further amend, modify and supplement the Lease as set forth herein.

    NOW, THEREFORE, in consideration of the Premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged. Landlord and Tenant hereby agree as follows:

    1.  Recitals. The Recitals set forth above are incorporated herein as though
set forth in full hereat.

    2.  Expansion; Description of Premises. Commencing on February 7, 2001 (the
"Expansion Space Commencement Date"), Landlord shall lease to Tenant and Tenant
shall lease from Landlord the Expansion Space, as outlined on Exhibit "A"
attached hereto and incorporated herein by this reference, upon all of the terms
and conditions of the Lease except as otherwise set forth herein. The term of
Tenant's lease of the Expansion Space shall be approximately twenty-two (22)
months and twenty-two (22) days ending on December 31, 2002 (the "Expansion
Space Termination Date"). From and after the Expansion Space Commencement Date
until the Expansion Space Termination Date, all references to the "Premises"
contained in the Lease shall be amended to mean and refer to the entirety of the
space in the Original Premises and the Expansion Space, which is approximately
68,474 rentable square feet of space (the entirety of such space is referred to
herein as the "Expanded Premises"). Landlord and Tenant hereby acknowledge and
agree that the foregoing statement of the rentable square footage of the
Expanded Premises is not a representation or warranty of the exact number of
square feet

1

--------------------------------------------------------------------------------

therein but rather is only a reasonable approximation and that the Base Rent
payable under the Lease (as amended hereby) is not subject to revision whether
or not the actual square footage is more or less than such approximation.
Effective on the Expansion Space Commencement Date the floor plan attached
hereto as Exhibit "A" and incorporated therein by this reference shall be added
to the floor plan of the Original Premises attached to the Lease as Exhibit A.

    3.  Base Rent for Expansion Space. Landlord and Tenant agree that, in
addition to paying all other amounts due under the Lease, Tenant shall pay the
following Base Rent for the Expansion Space, in accordance with Article 3 of the
Lease:

Period


--------------------------------------------------------------------------------

  Monthly Installment
of Base Rent

--------------------------------------------------------------------------------

  Monthly Rental
Rate

--------------------------------------------------------------------------------

2/1/01 – 1/31/02   $ 5,570.00   $ 1.25 per rsf 2/1/02 – 12/31/02   $ 5,792.80  
$ 1.30 per rsf

    4.  Tenant's Share of Direct Expenses for Expansion Space. In addition to
paying all other amounts due under the Lease and the Base Rent for the Expansion
Space set forth in Section 3 above, commencing on the Expansion Space
Commencement Date and continuing until the Expansion Space Termination Date or,
if earlier, the expiration or earlier termination of the Lease Term, Tenant
shall pay Tenant's Share of the annual Direct Expenses for the Expansion Space
in excess of the Direct Expenses for the Base Year in accordance with Article 4
of the Lease. For purposes hereof, Tenant's Share of Direct Expenses for the
Expansion Space shall be 1.206% and the Base Year shall mean the year set forth
in Section 9.1 of the Summary of Basic Lease Information attached to the Lease.

    5.  Security Deposit. Lessee shall not be required to increase the security
deposit being held by Landlord under the Lease in connection herewith. The
security deposit under the Lease shall remain $57,190.37.

    6.  Tenant Improvement Allowance. In connection with Tenant's lease of the
Expansion Space, Landlord will provide Tenant with an improvement allowance (the
"Tenant Improvement Allowance") of Three and 50/100 Dollars ($3.50) per rentable
square foot of the Expansion Space ($15,596.00) to complete, subject to the
terms and conditions set forth in this Section 7, certain improvements (the
"Tenant Improvements") to the Expansion Space desired to be made by Tenant.
Prior to commencement of the Tenant Improvements, Tenant will furnish Landlord
with all plans and specifications, if any, for Landlord's approval (which
approval shall not be unreasonably withheld or delayed). If Tenant elects to use
its own contractor to construct the Tenant Improvements, such contractor shall
be licensed and approved by Landlord (approval not to be unreasonably withheld
or delayed) prior to commencement of the Tenant Improvements. Upon Landlord's
approval of the plans and specifications for the Tenant Improvements and
Tenant's contractor, Tenant may commence the Tenant Improvements. The Tenant
Improvements shall be performed and completed in compliance with all applicable
laws, codes, rules and regulations, without any unpaid claims for material,
labor or supplies. Tenant shall furnish to Landlord executed construction
permits and such invoices, affidavits, releases, and other documentation as
Landlord may reasonably request, to be assured, to Landlord's satisfaction, that
the Tenant Improvements have been completed in accordance with the plans and
specifications, if any, approved by Landlord and have been paid for by Tenant.
Provided Tenant complies with all of the terms and conditions of this Section 7,
including but not limited to, proof of payment of all bills and delivery to
Landlord of unconditional lien releases from all contractors, subcontractors and
material suppliers, Landlord shall reimburse Tenant within thirty (30) days
after completion of the Tenant Improvements for Tenant's costs incurred in
connection with the Tenant Improvements up to an amount not to exceed the amount
of the Tenant Improvement Allowance. Tenant will be responsible for paying all
costs of the Tenant Improvements in excess of the Tenant Improvement Allowance.
If the cost of the Tenant Improvements is less than the Tenant Improvement

2

--------------------------------------------------------------------------------

Allowance, Tenant shall receive a credit against the Base Rent next becoming due
under the Lease in the amount of any unused portion of the Tenant Improvement
Allowance.

    8.  Parking Spaces. In addition to the parking spaces set forth in
Section 11 of the Summary of Basic Lease Information attached to the Lease, in
connection with Tenant's lease of the Expansion Space, Tenant shall have the
right to rent, on a month-to-month basis, up to two (2) unreserved parking
spaces per 1,000 rentable square feet of the Expansion Space in the Building
Parking Facility at such rate as is established by Landlord for the Building
Parking Facility, from time to time.

    9.  Directory Board. In connection with Tenant's lease of the Expansion
Space, Tenant shall be entitled to designate up to one (1) name per 1,000
rentable square feet of the Expansion Space on the directory board in the lobby
of the Building.

    10. First Offer Right.

    (a) Grant of Right. Landlord hereby grants to Tenant a right of first offer
with respect to certain premises commonly known as Suite 880 consisting of
approximately 2,525 rentable square feet of space located on the eighth (8th)
floor of the Building ("First Offer Space") outlined on Exhibit "B" attached
hereto and made a part hereof. Notwithstanding the foregoing, (i) such first
offer right of Tenant shall commence only following the expiration or earlier
termination of (A) any existing lease pertaining to the First Offer Space, and
(B) as to any First Offer Space which is vacant as of the date of this Fourth
Amendment, the first lease pertaining to any portion of such First Offer Space
entered into by Landlord after the date of this Fourth Amendment (collectively,
the "Superior Leases"), including any renewal of such existing or future lease,
whether or not such renewal is pursuant to an express written provision in such
lease, and regardless of whether any such renewal is consummated pursuant to a
lease amendment or a new lease, and (ii) such first offer right shall be
subordinate and secondary to all rights of expansion, first refusal, first offer
or similar rights existing prior to the date of this Fourth Amendment granted to
(A) the tenants of the Superior Leases and (B) any other tenant of the Building
(the rights described in items (i) and (ii), above to be known collectively as
"Superior Rights"). Tenant's right of first offer shall be on the terms and
conditions set forth in this Section 10.

    (b) Procedure for Offer. Landlord shall notify Tenant in writing ("First
Offer Notice") from time to time when Landlord determines that Landlord shall
commence the marketing of any First Offer Space because such space shall become
available for lease to third parties, where no holder of a Superior Right
desires to lease such space. The First Offer Notice shall describe the space so
offered to Tenant and shall set forth Landlord's proposed economic terms and
conditions applicable to Tenant's lease of such space (coIlectively, the
"Economic Terms").

    (c) Procedure for Acceptance. If Tenant wishes to exercise Tenant's right of
first offer with respect to the space described in the First Offer Notice, then
within seven (7) business days after delivery of the First Offer Notice to
Tenant, Tenant shall deliver notice to Landlord of Tenant's intention to
exercise its right of first offer with respect to the entire space described in
the First Offer Notice. If concurrently with Tenant's exercise of the first
offer right, Tenant notifies Landlord that it does not accept the Economic Terms
set forth in the First Offer Notice, Landlord and Tenant shall, for a period of
fifteen (15) days after Tenant's exercise, negotiate in good faith to reach
agreement as to such Economic Terms. If Tenant does not so notify Landlord that
it does not accept the Economic Terms set forth in the First Offer Notice
concurrently with Tenant's exercise of the first offer right, the Economic Terms
shall be as set forth in the First Offer Notice. In addition, if Tenant does not
exercise its right of first offer within the seven (7) business day period, or,
if Tenant exercises its first offer right but timely objects to Landlord's
determination of the Economic Terms and if Landlord and Tenant are unable to
reach agreement on such Economic Terms within said fifteen (15) day period, then
Landlord shall be free to lease the space described in the First Offer Notice to
anyone to whom Landlord desires on any terms Landlord desires and

3

--------------------------------------------------------------------------------

Tenant's right of first offer shall terminate as to the First Offer Space
described in the First Offer Notice. Notwithstanding anything to the contrary
contained herein, Tenant must elect to exercise its right of first offer, if at
all, with respect to all of the space offered by Landlord to Tenant at any
particular time, and Tenant may not elect to lease only a portion thereof.

    (d) Lease of First Offer Space. If Tenant timely exercises Tenant's right to
lease the First Offer Space as set forth herein, Landlord and Tenant shall
execute an amendment adding such First Offer Space to the Lease upon the same
non-economic terms and conditions as applicable to the Original Premises, and
the economic terms and conditions as provided in this Section 10; provided that
Landlord's obligations with respect to the Base, Shell and Core of the First
Offer Space shall not exceed those improvements necessary to bring the First
Offer Space up to Building standard. Tenant shall commence payment of rent for
the First Offer Space and the Lease Term of the First Offer Space shall commence
upon the date of delivery, of such space to Tenant. The Lease Term for the First
Offer Space shall expire co-terminously with Tenant's lease of the Expansion
Space.

    (e) No Defaults. The rights contained in this Section 10 shall be personal
to Ticketmaster L.L.C., a Delaware limited liability company ("Ticketmaster
L.L.C."), or any of Ticketmaster L.L.C.'s parent companies or wholly owned
subsidiaries, provided that such parent or subsidiary has a tangible net worth
equal to or greater than Ticketmaster L.L.C.'s tangible net worth as of the date
of this Fourth Amendment (for purposes of this Section 10(e), the "Original
Tenant"), and may only be exercised by the Original Tenant (and not any
assignee, sublessee or other transferee of the Original Tenant's interest in the
Lease) if Tenant occupies the entire Premises as of the date of the First Offer
Notice. Tenant shall not have the right to lease First Offer Space as provided
in this Section 10 if, as of the date of the First Offer Notice, or, at
Landlord's option, as of the scheduled date of delivery of such First Offer
Space to Tenant, Tenant is in default under the Lease or Tenant has previously
been in default under the Lease more than once with all applicable notice and
cure periods having expired.

    11. Estoppel. Tenant hereby certifies and acknowledges, that as of the date
hereof (a) Landlord is not in default in any respect under the Lease, (b) Tenant
does not have any defenses to its obligations under the Lease, (c) Landlord is
holding Tenant's Security Deposit under the Lease in the amount of $57,190.37,
and (d) there are no offsets against rent payable under the Lease. Tenant
acknowledges and agrees that: (i) the representations herein set forth
constitute a material consideration to Landlord in entering into this Fourth
Amendment; (ii) such representations are being made by Tenant for purposes of
inducing Landlord to enter into this Fourth Amendment; and (iii) Landlord is
relying on such representations in entering into this Fourth Amendment.

    12. Brokers/Consultants. Landlord and Tenant hereby warrant to each other
that they have had no dealings with any real estate broker, consultant or agent
in connection with the negotiation of this Fourth Amendment, excepting only
Insignia/ESG and The Levy Organization (the "Brokers/Consultants"), and that
they know of no other real estate broker, consultant or agent who is entitled to
a commission or consulting fee in connection with this Fourth Amendment. Each
party agrees to indemnify and defend the other party against and hold the other
party harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, and costs and expenses (including without limitation reasonable
attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of the indemnifying party's dealings
with any real estate broker, consultant or agent other than the
Brokers/Consultants.

    13. Ratification. Except as specifically herein amended, the Lease is and
shall remain in full force and effect according to the terms thereof. In the
event of any conflict between the Lease and this Fourth Amendment, this Fourth
Amendment shall control.

    14. Counterparts. This Fourth Amendment may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

4

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, this Fourth Amendment has been executed by the parties
as of the date first referenced above.

"Landlord"   COLONNADE WlLSHIRE CORP.,
a California corporation
 
 
By:
/s/ ILLEGIBLE   

--------------------------------------------------------------------------------

ILLEGIBLE
Vice President
 
 
By:


--------------------------------------------------------------------------------


"Tenant"
 
TICKETMASTER L.L.C.,
a Delaware limited liability company
 
 
By:
/s/ SUSAN BRACEY   

--------------------------------------------------------------------------------

Susan Bracey
Senior Vice President—Finance
 
 
By:
/s/ VICTORIA RISHWAIN   

--------------------------------------------------------------------------------

Victoria Rishwain
Vice President & Assistant
General Counsel

5

--------------------------------------------------------------------------------


EXHIBIT "A"

Expansion Space Floor Plan


[EXHIBIT "A" ARTWORK]

SUITE 530 EAST

THE WILSHIRE COLONNADE
3701 WILSHIRE BOULEVARD
LOS ANGELES, CA 90010

--------------------------------------------------------------------------------


EXHIBIT "A"

Expansion Space Floor Plan


[EXHIBIT "A" ARTWORK]

SUITE 870 EAST

THE WILSHIRE COLONNADE
3701 WILSHIRE BOULEVARD
LOS ANGELES, CA 90010

--------------------------------------------------------------------------------


EXHIBIT "B"

First Offer Space Floor Plan


[EXHIBIT "B" ARTWORK]

SUITE 880 EAST

THE WILSHIRE COLONNADE
3701 WILSHIRE BOULEVARD
LOS ANGELES, CA 90010

--------------------------------------------------------------------------------




THIRD AMENDMENT TO OFFICE LEASE


    THIS THIRD AMENDMENT TO OFFICE LEASE dated as of December 11, 2000 (this
"Third Amendment"), is entered into by and between COLONNADE WlLSHIRE CORP., a
California corporation ("Landlord"), and TICKETMASTER L.L.C., a Delaware limited
liability company ("Tenant"), with reference to the following:

R E C I T A L S

    WHEREAS, Landlord and Ticketmaster – California, Inc., a California
corporation, Tenant's predecessor in interest, entered into that certain Office
Lease dated November 5, 1998 (the "Original Lease"), as amended by that certain
First Amendment to Office Lease dated January 12, 1999 (the "First Amendment"),
and that certain Second Amendment to Office Lease dated as of June 22, 1999 (the
"Second Amendment"; the Original Lease, as amended by the First Amendment and
the Second Amendment is hereinafter referred to as the "Lease"), for the lease
of certain premises (the "Original Premises"), commonly known as Suites 403,
600, 601, 700, 900 and 1050, consisting of approximately 58,202 rentable square
feet of space located on the fourth (4th), sixth (6th), seventh (7th), ninth
(9th) and tenth (10th) floors of that certain office building (the "Building")
commonly known as The Wilshire Colonnade and located at 3701 Wilshire Boulevard,
Los Angeles, California. All capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Lease; and

    WHEREAS, Landlord and Tenant desire by this Third Amendment to amend the
Lease in order to, among other things, (a) expand the Original Premises to
include (i) certain premises commonly known as Suite 1060 consisting of
approximately 2,636 rentable square feet of space located on the tenth (10th)
floor of the Building (the "Suite 1060"), (ii) certain premises commonly known
as Suites 401 consisting of approximately 1,305 rentable square feet located on
the fourth (4th) floor of the Building ("Suite 401"), and (iii) certain premises
commonly known as Suite 405 consisting of approximately 1,875 rentable square
feet of space located on the fourth (4th) floor of the Building ("Suite 405")
(Suite 1060, Suite 401 and Suite 405 are collectively hereinafter referred to as
the "Expansion Space"), (b) provide for the amount of Base Rent Tenant shall pay
to Landlord for the Expansion Space, and (c) to further amend, modify and
supplement the Lease as set forth herein.

    NOW, THEREFORE, in consideration of the Premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

    1.  Recitals. The Recitals set forth above are incorporated herein as though
set forth in full hereat.

    2.  Expansion; Description of Premises. Commencing on January 1, 2001 (the
"Expansion Space Commencement Date"), Landlord shall lease to Tenant and Tenant
shall lease from Landlord the Expansion Space, as outlined on Exhibit "A"
attached hereto and incorporated herein by this reference, upon all of the terms
and conditions of the Lease except as otherwise set forth herein. The term of
Tenant's lease of the Expansion Space shall be two (2) years ending on
December 31, 2002 (the "Expansion Space Termination Date"). From and after the
Expansion Space Commencement Date until the Expansion Space Termination Date,
all references to the "Premises" contained in the Lease shall be amended to mean
and refer to the entirety of the space in the Original Premises and the
Expansion Space, which is approximately 64,018 rentable square feet of space
(the entirety of such space is referred to herein as the "Expanded Premises").
Landlord and Tenant hereby acknowledge and agree that the foregoing statement of
the rentable square footage of the Expanded Premises is not a representation or
warranty of the exact number of square feet therein but rather is only a
reasonable approximation and that the Base Rent payable under the Lease (as
amended hereby) is not subject to

1

--------------------------------------------------------------------------------

revision whether or not the actual square footage is more or less than such
approximation. Effective on the Expansion Space Commencement Date the floor plan
attached hereto as Exhibit "A" and incorporated therein by this reference shall
be added to the floor plan of the Original Premises attached to the Lease as
Exhibit A.

    3.  Base Rent for Expansion Space. Landlord and Tenant agree that, in
addition to paying all other amounts due under the Lease, Tenant shall pay the
following Base Rent for the Expansion Space, in accordance with Article 3 of the
Lease:

Period


--------------------------------------------------------------------------------

  Monthly Installment
of Base Rent

--------------------------------------------------------------------------------

  Monthly Rental
Rate

--------------------------------------------------------------------------------

01/01/01 – 12/31/01   $ 7,270.00   $ 1.25 per rsf 01/01/02 – 12/31/02   $
7,560.80   $ 1.30 per rsf

    4.  Tenant's Share of Direct Expenses for Expansion Space. In addition to
paying all other amounts due under the Lease and the Base Rent for the Expansion
Space set forth in Section 4 above, commencing on the Expansion Space
Commencement Date and continuing until the expiration of earlier termination of
the Lease Term, Tenant shall pay Tenant's Share of the annual Direct Expenses
for the Expansion Space in excess of the Direct Expenses for the Base Year in
accordance with Article 4 of the Lease. For purposes hereof, Tenant's Share of
Direct Expenses for the Expansion Space shall be 1.57% and the Base Year shall
mean the year set forth in Section 9.1 of the Summary of Basic Lease Information
attached to the Lease.

    5.  Security Deposit. Lessee shall not be required to increase the security
deposit being held by Landlord under the Lease in connection herewith. The
security deposit under the Lease shall remain $57,190.37.

    6.  Tenant Improvement Allowance. In connection with Tenant's lease of the
Expansion Space, Landlord will provide Tenant with an improvement allowance (the
"Tenant Improvement Allowance") of Three and 50/100 Dollars ($3.50) per rentable
square foot of the Expansion Space ($20,356.00) to complete, subject to the
terms and conditions set forth in this Section 6, certain improvements (the
"Tenant Improvements") to the Expansion Space desired to be made by Tenant.
Prior to commencement of the Tenant Improvements, Tenant will furnish Landlord
with all plans and specifications, if any, for Landlord's approval (which
approval shall not be unreasonably withheld or delayed). If Tenant elects to use
its own contractor to construct the Tenant Improvements, such contractor shall
be licensed and approved by Landlord (approval not to be unreasonably withheld
or delayed) prior to commencement of the Tenant Improvements. Upon Landlord's
approval of the plans and specifications for the Tenant Improvements and
Tenant's contractor, Tenant may commence the Tenant Improvements. The Tenant
Improvements shall be performed and completed in compliance with all applicable
laws, codes, rules and regulations, without any unpaid claims for material,
labor or supplies. Tenant shall furnish to Landlord executed construction
permits and such invoices, affidavits, releases, and other documentation as
Landlord may reasonably request, to be assured, to Landlord's satisfaction, that
the Tenant Improvements have been completed in accordance with the plans and
specifications, if any, approved by Landlord and have been paid for by Tenant.
Provided Tenant complies with all of the terms and conditions of this Section 6,
including but not limited to, proof of payment of all bills and delivery to
Landlord of unconditional lien releases from all contractors, subcontractors and
material suppliers, Landlord shall reimburse Tenant within thirty (30) days
after completion of the Tenant Improvements for Tenant's costs incurred in
connection with the Tenant Improvements up to an amount not to exceed the amount
of the Tenant Improvement Allowance. Tenant will be responsible for paying all
costs of the Tenant Improvements in excess of the Tenant Improvement Allowance.
If the cost of the Tenant Improvements is less than the Tenant Improvement
Allowance, Tenant shall receive a credit against the Base Rent next becoming due
under the Lease in the amount of any unused portion of the Tenant Improvement
Allowance.

2

--------------------------------------------------------------------------------

    In the event that Tenant demolishes any walls between any portion of the
Expansion Space and any suite(s) adjacent to the Expansion Space (e.g., the
demising wall between Suites 1050 and 1060), Tenant shall replace such walls
upon the expiration or earlier termination of Tenant's lease of the Expansion
Space unless Tenant extends Tenant's lease of the Expansion Space for a term of
not less than three (3) years beyond the Expansion Space Termination Date, in
which event Tenant shall not be required to replace any demolished walls.

    7.  Parking Spaces. In addition to the parking spaces set forth in
Section 11 of the Summary of Basic Lease Information attached to the Lease, in
connection with Tenant's lease of the Expansion Space, Tenant shall have the
right to rent, on a month-to-month basis, up to two (2) unreserved parking
spaces per 1,000 rentable square feet of the Expansion Space in the Building
Parking Facility at such rate as is established by Landlord for the Building
Parking Facility from time to time.

    8.  Directory Board. In connection with Tenant's lease of the Expansion
Space, Tenant shall be entitled to designate up to one (1) name per 1,000
rentable square feet of the Expansion Space on the directory board in the lobby
of the Building.

    9.  Estoppel. Tenant hereby certifies and acknowledges, that as of the date
hereof (a) Landlord is not in default in any respect under the Lease, (b) Tenant
does not have any defenses to its obligations under the Lease, (c) Landlord is
holding Tenant's Security Deposit under the Lease in the amount of $57,190.37,
and (d) there are no offsets against rent payable under the Lease. Tenant
acknowledges and agrees that: (i) the representations herein set forth
constitute a material consideration to Landlord in entering into this Third
Amendment; (ii) such representations are being made by Tenant for purposes of
inducing Landlord to enter into this Third Amendment; and (iii) Landlord is
relying on such representations in entering into this Third Amendment.

    10. Brokers/Consultants. Landlord and Tenant hereby warrant to each other
that they have had no dealings with any real estate broker, consultant or agent
in connection with the negotiation of this Third Amendment, excepting only
Insignia/ESG and The Levy Organization (the "Brokers/Consultants"), and that
they know of no other real estate broker, consultant or agent who is entified to
a commission or consulting fee in connection with this Third Amendment. Each
party agrees to indemnify and defend the other party against and hold the other
party harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, and costs and expenses (including without limitation reasonable
attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of the indemnifying party's dealings
with any real estate broker, consultant or agent other than the
Brokers/Consultants.

    11. Ratification. Except as specifically herein amended, the Lease is and
shall remain in full force and effect according to the terms thereof. In the
event of any conflict between the Lease and this Third Amendment, this Third
Amendment shall control.

    12. Counterparts. This Third Amendment may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

3

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, this Third Amendment has been executed by the parties as
of the date first referenced above.

"Landlord"   COLONNADE WlLSHIRE CORP.,
a California corporation
 
 
By:
/s/ ILLEGIBLE   

--------------------------------------------------------------------------------

ILLEGIBLE
 
 
By:


--------------------------------------------------------------------------------


"Tenant"
 
TICKETMASTER L.L.C.,
a Delaware limited liability company
 
 
By:
/s/ SUSAN BRACEY   

--------------------------------------------------------------------------------

Susan Bracey
Senior Vice President—Finance
 
 
By:
/s/ VICTORIA RISHWAIN   

--------------------------------------------------------------------------------

Victoria Rishwain
Vice President & Assistant
General Counsel

4

--------------------------------------------------------------------------------


EXHIBIT "A"

Expansion Space Floor Plan


[EXHIBIT "A" ARTWORK]

SUITE 405 EAST

THE WILSHIRE COLONNADE
3701 WILSHIRE BOULEVARD
LOS ANGELES, CA 90010

--------------------------------------------------------------------------------


EXHIBIT "A"

Expansion Space Floor Plan


[EXHIBIT "A" ARTWORK]

SUITE 1060 EAST

THE WILSHIRE COLONNADE
3701 WILSHIRE BOULEVARD
LOS ANGELES, CA 90010

--------------------------------------------------------------------------------




SECOND AMENDMENT TO OFFICE LEASE


    THIS SECOND AMENDMENT TO OFFICE LEASE dated as of June 22, 1999 (this
"Second Amendment"), is entered into by and between COLONNADE WILSHIRE CORP., a
California corporation ("Landlord"), and TICKETMASTER L.L.C., a Delaware limited
liability company ("Tenant"), with reference to the following:

R E C I T A L S

    WHEREAS, Landlord and Ticketmaster – California, Inc., a California
corporation, Tenant's predecessor in interest, entered into that certain Office
Lease dated November 5, 1998 (the "Original Lease"), as amended by a certain
First Amendment to Office Lease dated January 12, 1999 (the "First Amendment"),
for the lease of certain premises (the "Premises"), commonly known as Suites
403, 600, 601, 700, 900 and 1050, consisting of approximately 58,202 rentable
square feet of space located on the fourth (4th), sixth (6th), seventh (7th),
ninth (9th) and tenth (10th) floors of that certain office building (the
"Building") commonly known as The Wilshire Colonnade and located at 3701
Wilshire Boulevard, Los Angeles, California. The Original Lease and First
Amendment are sometimes collectively referred to herein as the "Lease." All
capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Lease; and

    WHEREAS, Landlord and Tenant desire by this Second Amendment to amend the
Lease in order to, among other things, (a) extend the effective date and notice
date for Tenant's right of early termination for a portion of the Premises under
Section 2.3 of the Original Lease and Section 3 of the First Amendment; and
(b) further amend, modify and supplement the Lease as set forth herein.

    NOW, THEREFORE, in consideration of the Premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

    1.  Recitals. The Recitals set forth above are incorporated herein as though
set forth in full hereat.

    2.  Extension of Time for Exercise of Tenant's Right of Early Termination.
Section 2.3 of the Original Lease and Section 3 of the First Amendment are
hereby amended by (a) replacing the date "January 31, 2000" each time such date
appears in said sections with the date "April 30, 2000," and (b) replacing the
date "June 30, 1999" with the date "September 30, 1999."

    3.  Estoppel. Tenant hereby certifies and acknowledges, that as of the date
hereof (a) Landlord is not in default in any respect under the Lease, (b) Tenant
does not have any defenses to its obligations under the Lease, (c) Landlord is
holding Tenant's Security Deposit under the Lease in the amount of $57,190.37,
and (d) there are no offsets against rent payable under the Lease. Tenant
acknowledges and agrees that: (i) the representations herein set forth
constitute a material consideration to Landlord in entering into this Second
Amendment; (ii) such representations are being made by Tenant for purposes of
inducing Landlord to enter into this Second Amendment; and (iii) Landlord is
relying on such representations in entering into this Second Amendment.

    4.  Landlord's Attorneys' Fees. It shall be a condition precedent to the
effectiveness of this Second Amendment that Tenant shall have paid to Landlord
upon demand Landlord's reasonable attorneys' fees incurred in connection with
this Second Amendment.

    5.  Ratification. Except as specifically herein amended, the Lease is and
shall remain in full force and effect according to the terms thereof. In the
event of any conflict between the Lease and this Second Amendment, this Second
Amendment shall control.

    6.  Counterparts. This Second Amendment may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

1

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, this Second Amendment has been executed by the parties
as of the date first referenced above.

"Landlord"   COLONNADE WlLSHIRE CORP.,
a California corporation
 
 
By:
/s/ ILLEGIBLE   

--------------------------------------------------------------------------------


"Tenant"
 
TICKETMASTER L.L.C.,
a Delaware limited liability company
 
 
By:
/s/ TIMOTHY F. WOOD   

--------------------------------------------------------------------------------

Timothy F. Wood
Executive Vice President
 
 
By:
/s/ VICTORIA RISHWAIN   

--------------------------------------------------------------------------------

Victoria Rishwain
Vice President & Assistant
General Counsel

2

--------------------------------------------------------------------------------




FIRST AMENDMENT TO OFFICE LEASE


    THIS FIRST AMENDMENT TO OFFICE LEASE dated as of January 12, 1999 (this
"First Amendment"), is entered into by and between COLONNADE WILSHIRE CORP., a
California corporation ("Landlord"), and TICKETMASTER L.L.C., a Delaware limited
liability company ("Tenant"), with reference to the following:

R E C I T A L S

    WHEREAS, Landlord and Ticketmaster – California, Inc., a California
corporation, Tenant's predecessor in interest, entered into that certain Office
Lease dated November 5, 1998 (the "Lease"), for the lease of certain premises
(the "Original Premises"), commonly known as Suites 600, 601, 700, 900 and 1050,
consisting of approximately 56,782 rentable square feet of space located on the
sixth (6th), seventh (7th), ninth (9th) and tenth (10th) floors of that certain
office building (the "Building") commonly known as The Wilshire Colonnade and
located at 3701 Wilshire Boulevard, Los Angeles, California. All capitalized
terms used herein and not otherwise determined herein shall have the meanings
ascribed to such terms in the Lease; and

    WHEREAS, Landlord and Tenant desire by this First Amendment to amend the
Lease in order to, among other things, (a) expand the Original Premises leased
by Tenant under the Lease to include Suite 403 in the Building consisting of
approximately 1,420 rentable square feet of space ("Suite 403"); (b) provide for
the Base Rent to be paid by Tenant for Suite 403, and (c) further amend, modify
and supplement the Lease as set forth herein.

    NOW, THEREFORE, in consideration of the Premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

    1.  Recitals. The Recitals set forth above are incorporated herein as though
set forth in full hereat.

    2.  Expansion of Premises. Effective January 15, 1999 (the "Suite 403
Commencement Date"), the Original Premises shall be expanded to include Suite
403, which consists of approximately 1,420 rentable square feet of space, as
shown on the floor plan attached hereto as Exhibit "A" and incorporated herein
by this reference. Therefore, the Lease is hereby amended such that, from and
after the Suite 403 Commencement Date, all references in the Lease to the
"Premises" shall mean and refer to the entirety of the space in the Original
Premises and Suite 403, which is a total of approximately 58,202 rentable square
feet of space. Landlord and Tenant hereby acknowledge and agree that the
foregoing statement of the rentable square footage of the Premises, as expanded
to include Suite 403, is not a representation or warranty of the exact number of
rentable square feet therein but rather is only a reasonable approximation and
that the Base Rent payable under the Lease (as amended hereby) is not subject to
revision whether or not the actual square footage is more or less than such
approximation. Tenant shall accept Suite 403 in its presently existing, "as is"
condition subject to latent defects, and Landlord shall not be obligated to
provide or pay for any improvement work or services related to the improvement
of Suite 403.

    3.  Early Termination. Notwithstanding anything to the contrary contained in
the Lease or this First Amendment, Tenant may terminate its lease of all or any
portion of Suite 403 effective January 31, 2000, by giving Landlord seven
(7) months prior written notice. Failure of Tenant to deliver such notice to
Landlord by June 30, 1999 shall be deemed Tenant's election to remain in Suite
403 and Tenant shall have no further right hereunder to terminate the Lease with
respect to such space. If Tenant does not terminate its lease of Suite 403 in
accordance herewith, then prior to January 31, 2000, Landlord shall provide
Tenant with an improvement allowance (the "Suite 403 T.I. Allowance") in the
amount of Fifteen and No/100 Dollars ($15.00) per rentable square foot of Suite
403 for costs relating

1

--------------------------------------------------------------------------------

to the initial design and construction of Tenant's improvements which are
permanently affixed to the Premises and with respect to which improvements
Tenant shall have delivered to Landlord the items required under the first
sentence of Section 2.2.2 of the Work Letter attached to the Lease as Exhibit B.
The improvements to the Premises shall be constructed in accordance with the
terms and conditions of the Work Letter attached to the Lease as Exhibit B,
except that the Suite 403 T.I. Allowance shall be disbursed as provided under
this Section 3. In the event that the actual cost of the improvements to the
Premises is less than the Suite 403 T.I. Allowance, Tenant shall be entitled to
such excess or a credit, deduction or offset against rent or any other amounts
due under the terms of the Lease.

    4.  Base Rent. Commencing on the Suite 403 Commencement Date, in addition to
the Base Rent set forth in Section 8 of the Summary of Basic Lease Information
contained in the Lease, Tenant shall pay Base Rent for Suite 403 as follows:

Period


--------------------------------------------------------------------------------

  Monthly Installment
of Base Rent

--------------------------------------------------------------------------------

  Monthly Rental
Rate

--------------------------------------------------------------------------------

Suite 403 Commencement Date
through 48th month after the Suite 403 Commencement Date   $ 1,704   $ 1.20
49th month after the Suite 403
Commencement Date through
60th month after the Suite 403
Commencement Date
 
$
1,846
 
$
1.30
61st month after the Suite 403
Commencement Date through
Lease Expiration Date
 
$
1,988
 
$
1.40

    5.  Tenant's Share of Direct Expenses. The Lease is hereby amended such that
from and after the Suite 403 Commencement Date, in addition to Tenant's Share of
Direct Expenses set forth in Section 9.2 of the Summary of Basic Lease
Information contained in the Lease, Tenant shall pay Tenant's Share of Direct
Expenses for Suite 403 which is approximately .40%, increasing Tenant's Total
Share of Direct Expenses to 15.721%.

    6.  Estoppel. Tenant hereby certifies and acknowledges, that as of the date
hereof (a) landlord is not in default in any respect under the Lease, (b) Tenant
does not have any defenses to its obligations under the Lease, (c) Landlord is
holding Tenant's Security Deposit under the Lease in the amount of $57,190.37,
and (d) there are no offsets against rent payable under the Lease. Tenant
acknowledges and agrees that: (i) the representations herein set forth
constitute a material consideration to Landlord in entering into this First
Amendment; (ii) such representations are being made by Tenant for purposes of
inducing Landlord to enter into this First Amendment; and (iii) Landlord is
relying on such representations in entering into this First Amendment.

    7.  Ratification. Except as otherwise specifically herein amended, the Lease
is and shall remain in full force and effect according to the terms thereof. In
the event of any conflict between the Lease and this First Amendment, this First
Amendment shall control.

    8.  Counterparts. This First Amendment may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

2

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, this First Amendment has been executed by the parties as
of the date first referenced above.

"Landlord"   COLONNADE WlLSHIRE CORP.,
a California corporation
 
 
By:
/s/ INSIGNIA/E.S.G., INC., AGENT 



 
 
 
 
By:


--------------------------------------------------------------------------------


 
 
 
 
Its:


--------------------------------------------------------------------------------

"Tenant"   TICKETMASTER L.L.C.,
a Delaware limited liability company
 
 
By:
/s/ STUART DEPINA   

--------------------------------------------------------------------------------

Stuart DePina
Senior V.P., Treasurer & CFO
 
 
By:
/s/ VICTORIA RISHWAIN   

--------------------------------------------------------------------------------

Victoria Rishwain
V.P., Assistant General Counsel

3

--------------------------------------------------------------------------------

THE WILSHIRE COLONNADE
3701 WILSHIRE BOULEVARD, LOS ANGELES, CALIFORNIA 90010

[EXHIBIT "A" ARTWORK]

EXHIBIT "A"
SUITES 403 & 405 EAST

4

--------------------------------------------------------------------------------

OFFICE LEASE
WILSHIRE COLONNADE
COLONNADE WILSHIRE CORP.,
a California corporation,
as Landlord,
and
TICKETMASTER – CALIFORNIA, INC.,
a California corporation,
as Tenant.

--------------------------------------------------------------------------------


WILSHIRE COLONNADE
SUMMARY OF BASIC LEASE INFORMATION


    The undersigned hereby agree to the following terms of this Summary of Basic
Lease Information (the "Summary"). This Summary is hereby incorporated into and
made a part of the attached Office Lease (this Summary and the Office Lease to
he known collectively as the "Lease") which pertains to the office building
described in Section 6.1 of this Summary (the "Building"). Each reference in the
Office Lease to any term of this Summary shall have the meaning as set forth in
this Summary for such term. In the event of a conflict between the terms of this
Summary and the Office Lease, the terms of the Office Lease shall prevail. Any
capitalized terms used herein and not otherwise defined herein shall have the
meaning as set forth in the Office Lease.

 
  TERMS OF LEASE
(References are to
the Office Lease)


--------------------------------------------------------------------------------

  DESCRIPTION


--------------------------------------------------------------------------------

1.   Date:   November 5, 1998.
2.
 
Landlord:
 
COLONNADE WILSHIRE CORP.,
a California corporation
3.
 
Address of Landlord
(Section 30.19):
 
c/o Insignia/E.S.G., Inc.
3701 Wilshire Boulevard, Suite 407
Los Angeles, California 90010
Attention: Property Manager
4.
 
Tenant:
 
TICKETMASTER – CALIFORNIA, INC.,
a California corporation
5.
 
Address of Tenant
(Section 30.19):
 
8800 Sunset Boulevard
West Hollywood, California 90069
Attention: Victoria Rishwain, Esq.
(Prior to Lease Commencement Date)
 
 
 
 
and:
 
 
 
 
3701 Wilshire Boulevard
Suite 900
Los Angeles, California 90010
Attention: Mr. Eugene Cobuzzi and
Victoria Rishwain, Esq.,
(After Lease Commencement Date)
6.
 
Building and Premises
(Article 1):
 
 
 
 
6.1  Building:
 
The office building located at 3701 Wilshire Boulevard, Los Angeles, California.

i

--------------------------------------------------------------------------------


 
 
6.2  Premises:
 
Approximately 56,782 rentable square feet of space comprised of approximately
10,966 rentable square feet of space located on the sixth (6th) floor of the
Building, commonly known as Suite 600, approximately 7,801 rentable square feet
of space on the sixth (6th) floor of the Building, commonly known as Suite 601,
approximately 19,250 rentable square feet of space of the seventh (7th) floor of
the Building, commonly known as Suite 700, approximately 14,620 rentable square
feet of space of the ninth (9th) floor of the Building, commonly known as Suite
900, and approximately 4,145 rentable square feet of space on the tenth (10th)
floor of the Building, commonly known as Suite 1050, as set forth in Exhibit A
attached hereto. Suites 600, 601 and 700 are collectively referred to herein as
the "Original Premises", and Suites 900 and 1050 are collectively referred to
herein as the "New Premises". The Original Premises and the New Premises are
collectively referred to herein as the "Premises".
7.
 
Term (Article 2):
 
 
 
 
7.1  Lease Term:
 
Seven (7) years, with one (l), five (5) year option to extend.
 
 
7.2  Lease Commencement Date:
 
Upon mutual execution of this Lease.
 
 
7.3  Rent Commencement Dates:
 
 
 
 
Original Premises:
 
Upon mutual execution of this Lease. Tenant has been occupying the Original
Premises pursuant to (a) that certain Office Lease dated January 20, 1988, by
and between State Street Bank and Trust Company, a Massachusetts banking
corporation, not personally but solely as Trustee for Telephone Real Estate
Equity Trust, predecessor in interest to Landlord, and Ticketmaster – Southern
California, Inc., predecessor-in-interest to Tenant, as amended, and (b) that
certain Office Lease dated August 8, 1997, by and between Landlord and Tenant
(collectively, the "Original Leases").

ii

--------------------------------------------------------------------------------


 
 
Suite 900:
 
Upon the earlier of (i) substantial completion of the Tenant Improvements (as
defined in the Work Letter attached to this Lease, as Exhibit B), and (ii)
ninety (90) days after the date Landlord delivers the New Premises to Tenant
(with Landlord's Work (as defined in the Work Letter) completed) for
construction of the Tenant Improvements, as such ninety (90) day period may be
extended for Force Majeure Delays and Landlord Delays (as defined in the Work
Letter) ("Suite 900 RCD"); provided, that solely for the purposes of the Suite
900 RCD, to the extent Tenant is unable, through no fault of Tenant, to obtain
(A) customary labor for tenant improvements consistent with those customarily
built by tenants in Comparable Buildings (as hereinafter defined); or (B)
building standard materials (or other reasonably comparable materials) for those
Suite 900 Tenant Improvements essential for the operation of Tenant's business
in the Premises (and such materials are not readily available generally), then
Tenant shall provide Landlord with written notice of such inability and to the
extent such inability causes a delay in substantial completion of the Tenant
Improvements to be constructed in Suite 900 only, the Suite 900 RCD shall be
extended by the number of days of such delay.
 
 
Suite 1050:
 
Upon the earlier of (i) substantial completion of the Tenant Improvements (as
defined in the Work Letter attached to this Lease as Exhibit B), and (ii) ninety
(90) days after the date Landlord delivers the New Premises to Tenant (with
Landlord's Work (as defined in the Work Letter) completed) for construction of
the Tenant Improvements, as such ninety (90) day period may be extended for
Force Majeure Delays and Landlord Delays (as defined in the Work Letter) ("Suite
1050 RCD").
 
 
7.4  Lease Expiration Date:
 
The last day of the month in which the 7th anniversary of the Suite 900 RCD
occurs.
8.
 
Base Rent (Article3):
 
 

 
   
  Period


--------------------------------------------------------------------------------

  Monthly Installment
  of Base Rent


--------------------------------------------------------------------------------

    Suite 600:   Lease Commencement Date – 4/30/99   $20,287.10
 
 
 
 
5/1/99 – 1/31/00
 
$21,932.00

iii

--------------------------------------------------------------------------------


 
 
 
 
2/1/00 – Lease Expiration Date
 
Monthly Base Rent shall be calculated by multiplying the square footage of Suite
600 (10,966 s.f.) by the Monthly Rental Rate then in effect for Suites 900 and
1050, subject to increase in accordance with the Monthly Rental Rate increases
scheduled for Suites 900 and 1050 as set forth below.
 
 
Suite 601:
 
Lease Commencement Date – 1/31/00
 
$9,751.25
 
 
 
 
2/1/00 – Lease Expiration Date
 
Monthly Base Rent shall be calculated by multiplying the square footage of Suite
601 (7,801 s.f.) by the Monthly Rental Rate then in effect for Suites 900 and
1050, subject to increase in accordance with the Monthly Rental Rate increases
scheduled for Suites 900 and 1050 as set forth below.
 
 
Suite 700:
 
Lease Commencement Date – 4/30/99
 
$37,730.00
 
 
 
 
5/1/99 – 1/31/00
 
$40,617.50
 
 
 
 
2/1/00 – Lease Expiration Date
 
Monthly Base Rent shall be calculated by multiplying the square footage of Suite
700 (19,250 s.f.) by the Monthly Rental Rate then in effect for Suites 900 and
1050, subject to increase in accordance with the Monthly Rental Rate increases
scheduled for Suites 900 and 1050 as set forth below.

 
   
  Period


--------------------------------------------------------------------------------

  Monthly Installment of Base Rent

--------------------------------------------------------------------------------

  Monthly Rental Rate

--------------------------------------------------------------------------------

    Suite 900:   Suite 900 RCD – 48th month after Suite 900 RCD   $ 17,544.00  
$ 1.20
 
 
 
 
49th month after Suite 900 RCD – 60th month after Suite 900 RCD
 
$
19,006.00
 
$
1.30
 
 
 
 
61st month after Suite 900 RCD – Lease Expiration Date
 
$
20,468.00
 
$
1.40
 
 
Suite 1050:
 
Suite 1050 RCD – 48th month after Suite 900 RCD
 
$
4,974.00
 
$
1.20
 
 
 
 
49th month after Suite 900 RCD – 60th month after Suite 900 RCD
 
$
5,388.50
 
$
1.30
 
 
 
 
61st month after Suite 900 RCD – Lease Expiration Date
 
$
5,803.00
 
$
1.40

 
   
   
9.   Additional Rent
(Article 4):    
 
 
9.1  Base Year:
 
Calendar year 1999.

iv

--------------------------------------------------------------------------------


 
 
9.2  Tenant's Share of Direct Expenses:
 
Suite 600: Approximately 2.988%
Suite 601: Approximately 2.123%
Suite 700: Approximately 5.245%
Suite 900: Approximately 3.865%
Suite 1050: Approximately 1.100%
Total: Approximately 15.321%
10.
 
Security Deposit
(Article 21):
 
Landlord is currently holding Tenant's security deposit in the amount of
$57,190.37 under the Original Leases and shall continue to hold such amount as
the Security Deposit hereunder.
11.
 
Parking Spaces
(Article 28):
 
Tenant shall have the right to rent, on a month-to-month basis, a total of up to
one hundred ninety-five (195) parking spaces in the Building Parking Facility,
of which eighteen (18) spaces (the "P-1 Reserved Spaces") shall be reserved,
single car spaces located as close as possible to the Building elevators on the
parking level closest to street level based on current availability, eleven (11)
spaces (the "Additional Reserved Spaces") shall be reserved, single car spaces
the location of which shall be determined by Landlord, and the remaining one
hundred sixty-six (166) spaces (the "Unreserved Spaces") shall be unreserved
spaces, all at such rates as are established by Landlord for the Building
Parking Facility from time to time. Notwithstanding anything to the contrary
contained herein, (i) six (6) of the Reserved P-1 Spaces shall be provided to
Tenant free of charge during the initial Lease Term only, after which time
Tenant shall pay Landlord's established rate, as such rate may be adjusted by
Landlord from time to time, (ii) the eleven (11) Additional Reserved Spaces
shall be rented at a discount rate, during the initial Lease Term only, of ten
percent (10%) off Landlord's established rate (currently $125.00), as such rate
may be adjusted by Landlord from time to time, and (iii) eighty (80) of the
Unreserved Spaces shall be rented at a discount rate, during the initial Lease
Term only, of twenty percent (20%) off Landlord's established rate (currently
$75.00), as such rate may be adjusted from time to time. To the extent that
additional parking may be available, then Tenant may lease on a month-to-month
basis parking spaces in excess of the one hundred ninety-five (195) spaces
provided above until such time as Landlord provides Tenant thirty (30) days
prior written notice of Landlord's need for such excess parking spaces, in which
case Tenant shall have no right to lease such excess spaces.

v

--------------------------------------------------------------------------------


12.
 
Landlord's Broker
(Section 29.25):
 
Insignia/E.S.G., Inc.
3701 Wilshire Boulevard, Suite 407
Los Angeles, California 90010
13.
 
Tenant's Broker
(Section 29.25):
 
None

    The foregoing terms of this Summary are hereby agreed to by Landlord and
Tenant.

"Landlord"   COLONNADE WlLSHIRE CORP.,
a California corporation
 
 
By:
/s/ INSIGNIA/E.S.G., INC., AGENT 



 
 
 
 
By:


--------------------------------------------------------------------------------


 
 
 
 
Its:
/s/ ILLEGIBLE   

--------------------------------------------------------------------------------

ILLEGIBLE
President

"Tenant"   TICKETMASTER L.L.C.,
a Delaware limited liability company
 
 
By:
/s/ EUGENE COBUZZI   

--------------------------------------------------------------------------------

Eugene Cobuzzi
COO
 
 
By:
/s/ VICTORIA RISHWAIN   

--------------------------------------------------------------------------------

Victoria Rishwain
Assistant Secretary

vi

--------------------------------------------------------------------------------




WILSHIRE COLONNADE

INDEX


ARTICLE


--------------------------------------------------------------------------------

  SUBJECT MATTER


--------------------------------------------------------------------------------

  PAGE

--------------------------------------------------------------------------------

ARTICLE 1.   REAL PROPERTY, BUILDING AND PREMISES   1 ARTICLE 2.   INITIAL LEASE
TERM   2 ARTICLE 3.   BASE RENT   5 ARTICLE 4.   ADDITIONAL RENT   5 ARTICLE 5.
  USE OF PREMISES   12 ARTICLE 6   SERVICES AND UTILITIES   12 ARTICLE 7.  
REPAIRS   14 ARTICLE 8.   ADDITIONS AND ALTERATIONS   15 ARTICLE 9.   COVENANT
AGAINST LIENS   18 ARTICLE 10.   INSURANCE   18 ARTICLE 11.   DAMAGE AND
DESTRUCTION   20 ARTICLE 12.   NONWAIVER   22 ARTICLE 13.   CONDEMNATION   22
ARTICLE 14.   ASSIGNMENT AND SUBLETTING   23 ARTICLE 15.   SURRENDER OF
PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES   26 ARTICLE 16.   HOLDING
OVER   27 ARTICLE 17.   ESTOPPEL CERTIFICATES   28 ARTICLE 18.   SUBORDINATION  
28 ARTICLE 19.   DEFAULTS; REMEDIES   28 ARTICLE 20.   COVENANT OF QUIET
ENJOYMENT   31 ARTICLE 21.   SECURITY DEPOSIT   31 ARTICLE 22.   SUBSTITUTION OF
OTHER PREMISES   33 ARTICLE 23.   SIGNS   33 ARTICLE 24.   COMPLIANCE WITH LAW  
33 ARTICLE 25.   LATE CHARGES   34 ARTICLE 26.   LANDLORD'S RIGHT TO CURE
DEFAULT; PAYMENTS BY TENANT   34 ARTICLE 27.   ENTRY BY LANDLORD   34 ARTICLE
28.   TENANT PARKING   35 ARTICLE 29.   FIRST OFFER RIGHT   35 ARTICLE 30.  
MISCELLANEOUS PROVISIONS   36

EXHIBITS

EXHIBIT A—OUTLINE OF FLOOR PLAN OF PREMISES
EXHIBIT B—WORK LETTER
EXHIBIT C—NOTICE OF LEASE TERM DATES
EXHIBIT D—RULES AND REGULATIONS
EXHIBIT E—FORM OF TENANT'S ESTOPPEL CERTIFICATE
EXHIBIT F—INTENTIONALLY DELETED

vii

--------------------------------------------------------------------------------


INDEX OF MAJOR DEFINED TERMS


DEFINED TERMS


--------------------------------------------------------------------------------

  LOCATION
OF DEFINITION
IN OFFICE LEASE

--------------------------------------------------------------------------------

7th Floor Improvements   4 7th Floor Space   4 7th Floor T.I. Allowance   4 ACM
  38 Actual Cost   12 Additional Rent   5 Affiliate   24 Alterations   14
Applicable Laws   31 Base Rent   4 Base Year   5 Base, Shell and Core   19 BOMA
  8 Broker   37 Builder's All Risk   14 Building   1 Building Parking Facility  
1 Comparable Buildings   2 Comparable Transactions   2 Computer HVAC System   12
Conference Room   13 Control   24 Cost Pools   6 Direct Expenses   5 Dish   15
Eligibility Period   29 EPA   38 Estimate   8 Estimated Statements   8 Estimated
Excess   8 Excess   8 Expense Year   5 Fair Market Rent   2 First Offer Right  
33 First Right Space   33 FMR Data   3 Force Majeure   36 Hazardous Material  
37 Holidays   12 Independent CPA   9 Landlord   1 Landlord Parties   17
Landlord's Abatement Work   38 Landlord's Review Period   3 Lease   I Lease
Commencement Date   2

viii

--------------------------------------------------------------------------------

Lease Expiration Date   2 Lease Term   2 Lease Year   2 Notices   36 Offer
Notice   33 Operating Expenses   5 Option Rent   2 Option Term   2 Original
Improvements   18 Original Tenant   2 Outside Agreement Date   3 Ownership
Changes   24 Premises   I Project   1 Prop. 13 Trigger Extent   7 Proposition 13
  7 Real Property   1 Renovations   38 Rent   2 Review Period   10 Security
Deposit   29 Statement   8 Storage Space Agreements   1 Subject Space   22
Subleases   28 Suite 1050 Improvements   4 Suite 1050 T.I. Allowance   4 Summary
  l Systems and Equipment   6 Taking   21 Tax Expenses   6 Tenant   I Tenant
Parties   17 Tenant's Review Period   3 Tenant's Share   8 Transfer Notice   21
Transfer Premium   23 Transferee   21 Transfers   21 UPS System   12

ix

--------------------------------------------------------------------------------




WILSHIRE COLONNADE
OFFICE LEASE


    THIS OFFICE LEASE, which includes the preceding Summary of Basic Lease
Information (the "Summary") attached hereto and incorporated herein by this
reference and certain separate existing storage space agreements previously
entered into by and between the parties (the "Storage Space Agreements"; this
Office Lease, the Summary and the Storage Space Agreements to be known sometimes
collectively hereafter as the "Lease"), dated as of the date set forth in
Section 1 of the Summary, is made by and between COLONNADE WILSHIRE CORP., a
California corporation ("Landlord"), and TICKETMASTER – CALIFORNIA, INC., a
California corporation ("Tenant").


ARTICLE 1.

REAL PROPERTY, BUILDING AND PREMISES


    1.1. Real Property, Building and Premises. Upon and subject to the terms,
covenants and conditions hereinafter set forth in this Lease, Landlord hereby
leases to Tenant and Tenant hereby leases from Landlord the premises set forth
in Section 6.2 of the Summary (the "Premises"), which Premises are located in
the "Building," as that term is defined in this Section 1.1. The outline of the
floor plan of the Premises is set forth in Exhibit A attached hereto. The
Premises are a part of the building (the "Building") located at 3701 Wilshire
Boulevard, Los Angeles, California. The Building, the Building's parking
facility ("Building Parking Facility"), the other office building located
adjacent to the Building and the land upon which such adjacent office building
is located, any outside plaza areas, land and other improvements surrounding the
Building and adjacent building which are designated from time to time by
Landlord as common areas appurtenant to or servicing the Building, and the land
upon which any of the foregoing are situated, are herein sometimes collectively
referred to as the "Project" or "Real Property." Tenant is hereby granted the
right to the nonexclusive use of the common corridors and hallways, stairwells,
elevators, restrooms and other public or common areas located on the Real
Property; provided, however, that the manner in which such public and common
areas are maintained and operated shall be at the sole discretion of Landlord
and the use thereof shall be subject to such rules, regulations and restrictions
as Landlord may reasonably make from time to time to the extent the same are
non-discriminatorily enforced and Tenant receives advance notice of the same.
Landlord reserves the right to make alterations or additions to or to change the
location of elements of the Real Property and the common areas thereof as long
as such alterations, additions or changes do not unreasonably reduce, restrict
or negatively affect Tenant's access to the Premises or the Building Parking
Facility. Further, Landlord shall not promulgate or enforce any rules or
regulations which unreasonably interfere with the conduct of Tenant's business
at the Premises.

    1.2. Condition of the Premises. Except as specifically set forth in this
Lease and the Work Letter attached hereto as Exhibit B, Tenant shall accept the
Premises in its presently existing, "as is" condition subject to latent defects,
and Landlord shall not be obligated to provide or pay for any improvement work
or services related to the improvement of the Premises. Tenant also acknowledges
that Landlord has made no representation or warranty regarding the condition of
the Premises or the Building except as specifically set forth in this Lease.
Notwithstanding anything to the contrary contained herein, Tenant shall not, by
virtue of Tenant's acceptance of the Premises, be required to take any
corrective action with respect to any latent defect. Furthermore, if any latent
defect exists which materially affects Tenant's quiet enjoyment of the Premises,
constitutes a dangerous condition or is required to be corrected by law, then
Landlord will undertake the appropriate corrective action at Landlord's cost
which cost shall not be charged back to Tenant as a Direct Expense. Nothing in
this paragraph shall be construed to impose on Tenant or subject Tenant to any
liability to any third party for injury to property or persons arising out of
latent defects unless such latent defects were created by Tenant or its
employees, agents or contractors in the course of repair work or physical
improvements or alterations to the Premises performed by Tenant or its
employees, agents or contractors, including without

1

--------------------------------------------------------------------------------

limitation, construction of the Tenant Improvements described in Exhibit B.
Nothing in this paragraph shall be construed to impose on Landlord or subject
Landlord to any liability to any third party for injury to property or persons
arising out of latent defects unless such latent defects were created by
Landlord or its employees, agents or contractors.


ARTICLE 2.

INITIAL LEASE TERM


    2.1. Initial Lease Term. The terms and provisions of this Lease shall be
effective as of the date of this Lease except for the provisions of this Lease
relating to the payment of Rent. The term of this Lease (the "Lease Term") shall
be as set forth in Section 7.1 of the Summary and shall commence on the date
(the "Lease Commencement Date") set forth in Section 7.2 of the Summary, and
shall terminate on the date (the "Lease Expiration Date") set forth in
Section 7.3 of the Summary, unless this Lease is sooner terminated as
hereinafter provided. The parties acknowledge that Tenant is currently leasing
from Landlord the Original Premises under the Original Leases. Landlord and
Tenant agree that on the Lease Commencement Date, the Original Leases shall
immediately terminate and be of no further force or effect and this Lease shall
govern Tenant's lease of the entirety of the Premises. For purposes of this
Lease, the term "Lease Year" shall mean each consecutive twelve (12) month
period during the Lease Term; provided, however, that the first Lease Year shall
commence on the Lease Commencement Date and end on the last day of the twelfth
(12th) month thereafter and the second and each succeeding Lease Year shall
commence on the first day of the next calendar month; and further provided that
the last Lease Year shall end on the Lease Expiration Date. Once during the
Lease Term, Landlord may deliver to Tenant a notice of Lease Term dates in the
form as set forth in Exhibit C, attached hereto, which notice Tenant shall
execute and return to Landlord within five (5) days of receipt thereof, and
thereafter the dates set forth on such notice shall be conclusive and binding
upon Tenant. Failure of Tenant to timely execute and deliver the Notice of Lease
Term Dates shall constitute an acknowledgment by Tenant that the statements
included in such notice are true and correct, without exception.

    2.2. Option Term.

    2.2.1. Option Right. Landlord hereby grants the Tenant named in the preamble
to this Lease (the "Original Tenant") one (1) option to extend the Lease Term
for a period of five (5) years (the "Option Term"), which option shall be
exercisable only by written notice delivered by Tenant to Landlord not less than
nine (9) months prior to the expiration of the initial Lease Term, provided
that, as of the date of delivery of such notice, Tenant is not in default under
this Lease beyond the applicable cure period and Tenant has not previously been
in material default under this Lease more than once. Upon the proper exercise of
the option to extend, and provided that, as of the end of the initial Lease
Term, Tenant is not in default under this Lease beyond the applicable cure
period and Tenant has not previously been in material default under this Lease
more than once, the Lease Term, as it applies to the Premises, shall be extended
for a period of five (5) years. The rights contained in this Section 2.2 shall
be personal to the Original Tenant except for any assignee permitted under
Section 14.7 and may only be exercised by the Original Tenant (and not any
assignee, sublessee or other transferee of the Original Tenant's interest in
this Lease except for any assignee permitted under Section 14.7) if the Original
Tenant occupies at least 60% of the Premises.

    2.2.2. Option Rent. The "Rent," as that term is defined in Section 4.1
below, payable by Tenant during the Option Term (the "Option Rent") will be
adjusted to "Fair Market Rent" determined in the manner set forth below. As used
herein, "Fair Market Rent" shall mean the annual amount per rentable square foot
then being accepted by Landlord for the time period covered by the Option Term
in transactions between non-affiliated parties from new, non-expansion,
non-renewal and non-equity tenants of comparable creditworthiness, for
comparable space, for a comparable

2

--------------------------------------------------------------------------------

use for a comparable period of time ("Comparable Transactions") in the Building,
or if there are not a sufficient number of Comparable Transactions in the
Building, what a comparable landlord of other similar office buildings in the
vicinity of the Building ("Comparable Buildings") with comparable vacancy
factors would accept in Comparable Transactions. In any determination of
Comparable Transactions appropriate consideration shall be given to the annual
rental rates per rentable square foot, the standard of measurement by which the
rentable square footage is measured, the ratio of rentable square feet to usable
square feet, the type of escalation clause (e.g., whether increases in
additional rent are determined on a net or gross basis, and if gross, whether
such increases are determined according to a base year or a base dollar amount
expense stop), the extent of Tenant's liability under the Lease, abatement
provisions reflecting free rent and/or no rent during the period of construction
of any other period during the lease term, brokerage commissions, if any, which
would be payable by Landlord in similar transactions, length of the lease term,
size and location of premises being leased, building standard work letter and/or
tenant improvement allowances, if any, and other generally applicable conditions
of tenancy for such Comparable Transactions. The intent is that Tenant will
obtain the same rent and other economic benefits that Landlord would otherwise
give in Comparable Transactions and that Landlord will make and receive the same
economic payments and concessions that Landlord would otherwise make and receive
in Comparable Transactions.

    Landlord shall determine the Fair Market Rent by using its good faith
judgment. Landlord shall provide written notice of such amount within thirty
(30) days (but in no event later than sixty (60) days) after Tenant provides the
notice to Landlord exercising Tenant's option rights which require a calculation
of the Fair Market Rent. Tenant shall have fifteen (15) days ("Tenant's Review
Period") after receipt of Landlord's notice of the new rental within which to
accept such rental. In the event Tenant fails to accept in writing such rental
proposed by Landlord then such proposal shall be deemed rejected, and Landlord
and Tenant shall attempt to agree upon such Fair Market Rent, using their best
good faith efforts. If Landlord and Tenant fail to reach agreement within
fifteen (15) days following Tenant's Review Period ("Outside Agreement Date"),
then each party shall place in a separate sealed envelope their final proposal
as to Fair Market Rent and such determination shall be submitted to arbitration
in accordance with subsections (i) through (v) below.

    In the event that Landlord fails to timely generate the initial written
notice of Landlord's opinion of the Fair Market Rent which triggers the
negotiation period of this provision, then Tenant may commence such negotiations
by providing the initial notice, in which event Landlord shall have fifteen
(15) days ("Landlord's Review Period") after receipt of Tenant's notice of the
new rental within which to accept such rental in the event Landlord fails to
accept in writing such rental proposed by Tenant, then such proposal shall be
deemed rejected, and Landlord and Tenant shall attempt in good faith to agree
upon such Fair Market Rent, using their best good faith efforts. If Landlord and
Tenant fail to reach agreement within fifteen (15) days following Landlord's
Review Period (which shall be, in such event, the "Outside Agreement Date" in
lieu of the above definition of such date), then each party shall place in a
separate sealed envelope their final proposal as to Fair Market Rent and such
determination shall be submitted to arbitration in accordance with subsections
(i) through (v) below.

    (i)    Landlord and Tenant shall meet with each other within five
(5) business days of the Outside Agreement Date and exchange the sealed
envelopes and then open such envelopes in each other's presence. If Landlord and
Tenant do not mutually agree upon the Fair Market Rent within one (1) business
day of the exchange and opening of envelopes, then, within ten (10) business
days of the exchange and opening of envelopes Landlord and Tenant shall agree
upon and jointly appoint a single arbitrator who shall by profession be a real
estate lawyer or broker who shall have been active over the five (5) year period
ending on the date

3

--------------------------------------------------------------------------------

of such appointment in the leasing of commercial high-rise properties in the
vicinity of the Building. Neither Landlord nor Tenant shall consult with such
broker or lawyer as to his or her opinion as to Fair Market Rent prior to the
appointment. The determination of the arbitrator shall be limited solely to the
issue of whether Landlord's or Tenant's submitted Fair Market Rent for the
Premises is the closest to the actual Fair Market Rent for the Premises as
determined by the arbitrator, taking into account the requirements of this
provision. Such arbitrator may hold such hearings and require such briefs as the
arbitrator, in his or her sole discretion, determines is necessary. In addition,
Landlord or Tenant may submit to the arbitrator with a copy to the other party
within five (5) business days after the appointment of the arbitrator any market
data and additional information that such party deems relevant to the
determination of Fair Market Rent ("FMR Data") and the other party may submit a
reply in writing within five (5) business days after receipt of such FMR Data.

    (ii)   The arbitrator shall, within thirty (30) days of his or her
appointment, reach a decision as to whether the parties shall use Landlord's or
Tenant's submitted Fair Market Rent, and shall notify Landlord and Tenant of
such determination.

    (iii)   The decision of the arbitrator shall be binding upon Landlord and
Tenant, except as provided below.

    (iv)   If Landlord and Tenant fail to agree upon and appoint an arbitrator,
then the appointment of the arbitrator shall be made by the Presiding Judge of
the Los Angeles Superior Court, or, if he or she refuses to act, by any judge
having jurisdiction over the parties.

    (v)   The cost of arbitration shall be paid by Landlord and Tenant equally.

    During the period requiring the adjustment of Annual Base Rent to the Option
Rent, Tenant shall pay, as Annual Base Rent pending such determination, the
annual Base Rent in effect for the Premises immediately prior to such
adjustment; provided, however, that upon the determination of the applicable
Fair Market Rent, if the Lease Term has expired, Tenant shall pay Landlord the
difference between the amount of annual Base Rent Tenant actually paid and the
applicable Option Rent determined in accordance herewith from the Lease
Expiration Date through the date of determination of Fair Market Rent,
immediately upon the determination of Fair Market Rent. Any amount of annual
Base Rent Tenant has actually paid to Landlord which exceeds the applicable
Option Rent determined in accordance herewith shall be credited against Tenant's
future annual Base Rent obligations.

    2.3.   Early Termination. Notwithstanding anything to the contrary contained
herein, Tenant may terminate its lease of (a) all or any portion of Suite 1050,
and/or (b) approximately 4,775 square feet of space (the "7th Floor Space") on
the seventh (7th) floor of the Building, as shown on Exhibit A-l, effective
January 31, 2000, by giving Landlord seven (7) months prior written notice.
Failure of Tenant to deliver such notice to Landlord by June 30, 1999 shall be
deemed Tenant's election to remain in Suite 1050 and the 7th Floor Space and
Tenant shall have no further right hereunder to terminate this Lease with
respect to such space. If Tenant elects to terminate its lease of the 7th Floor
Space in accordance herewith, Tenant shall, at Tenant's sole cost and expense,
reconfigure and enclose its seventh (7th) floor reception area in order to
create a multi-tenant floor as shown on Exhibit A-2, in accordance with mutually
agreed upon plans and specifications and in compliance with all applicable laws,
codes, regulations and ordinances. If Tenant does not terminate its lease of the
7th Floor Space in accordance herewith, then prior to January 31, 2000, Landlord
shall provide Tenant with an improvement allowance (the "7th Floor T.I.
Allowance") in the amount of Seven and No/100 Dollars ($7.00) per rentable
square foot of the 7th Floor Space for the costs relating to the initial design
and construction of Tenant's improvements which are permanently affixed to the
Premises with respect to which improvements Tenant shall have delivered to
Landlord the items required under the first sentence of Section 2.2.2 of the
Work Letter attached to this Lease as Exhibit B. If Tenant does not

4

--------------------------------------------------------------------------------

terminate its lease of Suite 1050 in accordance herewith, then prior to
January 31, 2000, Landlord shall provide Tenant with an improvement allowance
(the "Suite 1050 T.I. Allowance") in the amount of Fifteen and No/100 Dollars
($15.00) per rentable square foot of Suite 1050 for costs relating to the
initial design and construction of Tenant's improvements which are permanently
affixed to the Premises and with respect to which improvements Tenant shall have
delivered to Landlord the items required under the first sentence of
Section 2.2.2 of the Work Letter attached to this Lease as Exhibit B. The
improvements to the Premises shall be constructed in accordance with the terms
and conditions of the Work Letter attached to this Lease as Exhibit B, except
that the 7th Floor T.I. Allowance and the Suite 1050 T.I. Allowance shall be
disbursed as provided under this Section 2.3.


ARTICLE 3.

BASE RENT


    Tenant shall pay, without notice or demand, to Landlord or Landlord's agent
at the management office of the Building, or at such other place as Landlord may
from time to time designate in writing, in currency or a check for currency
which, at the time of payment, is legal tender for private or public debts in
the United States of America, base rent ("Base Rent") as set forth in Section 8
of the Summary, commencing on the applicable Rent Commencement Dates set forth
in Section 7.3 of the Summary, payable in equal monthly installments as set
forth in Section 8 of the Summary in advance on or before the first day of each
and every month during the Lease Term, without any setoff or deduction
whatsoever (except as otherwise specifically set forth in this Lease). The Base
Rent for the New Premises for the first full month of the Lease Term for which
Base Rent is payable hereunder, shall be paid on the applicable Rent
Commencement Dates. If any rental payment date (including the Rent Commencement
Dates) falls on a day of the month other than the first day of such month or if
any rental payment is for a period which is shorter than one month, then the
rental for any such fractional month shall be a proportionate amount of a full
calendar month's rental based on the proportion that the number of days in such
fractional month bears to the number of days in the calendar month during which
such fractional month occurs. AH other payments or adjustments required to be
made under the terms of this Lease that require proration on a time basis shall
be prorated on the same basis.


ARTICLE 4.

ADDITIONAL RENT


    4.1. Additional Rent. In addition to paying the Base Rent specified in
Article 3 of this Lease, Tenant shall pay as additional rent "Tenant's Share" of
the annual "Direct Expenses," as those terms are defined in Sections 4.2 and
4.2.3 of this Lease, respectively, which are in excess of the amount of Direct
Expenses applicable to the "Base Year," as that term is defined in Section 4.2.1
of this Lease. Such additional rent, together with any and all other amounts
payable by Tenant to Landlord pursuant to the terms of this Lease, shall be
hereinafter collectively referred to as the "Additional Rent." The Base Rent and
Additional Rent are herein collectively referred to as the "Rent." All amounts
due under this Article 4 as Additional Rent shall be payable for the same
periods and in the same manner, time and place as the Base Rent. Without
limitation on other obligations of Tenant which shall survive the expiration of
the Lease Term, the obligations of Tenant to pay the Additional Rent provided
for in this Article 4 shall survive for nine (9) months after the expiration of
the Lease Term.

    4.2. Definitions. As used in this Article 4, the following terms shall have
the meanings hereinafter set forth:

    4.2.1. "Base Year" shall mean the year set forth in Section 9.1 of the
Summary.

    4.2.2. "Expense Year" shall mean each calendar year in which any portion of
the Lease Term falls, through and including the calendar year in which the Lease
Term expires.

5

--------------------------------------------------------------------------------

    4.2.3. "Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."

    4.2.4. "Operating Expenses" shall mean all expenses, costs and amounts of
every kind and nature, except as specifically excluded in Section 4.7 below,
which Landlord shall pay during any Expense Year because of or in connection
with the ownership, management, maintenance, repair, replacement, restoration or
operation of the Real Property, including, without limitation, any amounts paid
for (i) the cost of supplying all utilities (other than separately metered
utilities billed directly to Tenant or other tenants or occupants of the
Building), the cost of operating, maintaining, repairing, renovating and
managing the utility systems, mechanical systems, sanitary and storm drainage
systems, and any escalator and/or elevator systems, and the cost of supplies and
equipment and maintenance and service contracts in connection therewith;
(ii) the cost of licenses, certificates, permits and inspections and the cost of
contesting the validity or applicability of any governmental enactments which
may affect Operating Expenses, and the costs incurred in connection with the
implementation and operation of a legally required transportation system
management program or similar program; (iii) the cost of insurance carried by
Landlord, in such amounts as Landlord may reasonably determine or as may be
required by any mortgagees or the lessor of any underlying or ground lease
affecting the Real Property and/or the Building; (iv) the cost of landscaping,
relamping, and all supplies, tools, equipment and materials used in the
operation, repair and maintenance of the Building; provided, that the portion of
Operating Expenses relating to the items listed in this subsection
4.2.4(iv) shall not increase by more than five percent (5%) of such portion for
the previous year; (v) the cost of parking area repair, restoration, and
maintenance, including, but not limited to, resurfacing, repainting, restriping,
and cleaning; (vi) actual and documented fees, charges and other costs,
including consulting fees, legal fees and accounting fees, of all contractors
engaged by Landlord or otherwise reasonably incurred by Landlord in connection
with the management, operation, maintenance and repair of the Building and Real
Property; (vii) any equipment rental agreements or management agreements
(including the cost of any management fee and the fair rental value of any
office space provided thereunder); (viii) wages, salaries and other compensation
and benefits of all persons engaged in the operation, management, maintenance or
security of the Building (not higher than Building Manager), and employer's
Social Security taxes, unemployment taxes or insurance, and any other taxes
which may be levied on such wages, salaries, compensation and benefits;
provided, that if any employees of Landlord provide services for more than one
building of Landlord, then a prorated portion of such employees' wages, benefits
and taxes shall be included in Operating Expenses based on the portion of their
working time devoted to the Building; (ix) payments under any easement, license,
operating agreement, declaration, restrictive covenant, underlying or ground
lease (excluding rent), or instrument pertaining to the sharing of costs by the
Building; (x) operation, repair, maintenance and replacement of all "Systems and
Equipment," as that term is defined in Section 4.2.5 of this Lease, and
components thereof; (xi) the cost of janitorial service, alarm and security
service, window cleaning, trash removal, replacement of wall and floor
coverings, ceiling tiles and fixtures in lobbies, corridors, restrooms and other
common or public areas or facilities (excluding tenant improvements for other
tenants or occupants of the Building), maintenance and replacement of curbs and
walkways, repair to roofs and re-roofing; (xii) amortization (including interest
on the unamortized cost) of the cost of acquiring or the rental expense of
personal property used in the maintenance, operation and repair of the Building
and Real Property; and (xiii) the cost of any capital improvements or other
costs (I) which are intended as a labor-saving device or to effect other
economies in the operation or maintenance of the Building, or (II) made to the
Building after the Lease Commencement Date that are required under any
governmental law or regulation, except for capital improvements or costs to
remedy a condition existing as of the date of construction of the Building which
a federal, state or municipal governmental authority, if it had knowledge of
such condition as of the date of construction of the Building, would have then
required to be remedied pursuant to governmental laws or regulations in their
form existing as of

6

--------------------------------------------------------------------------------

the date of construction of the Building; provided, however, that if any such
cost described in (I) or (II) above is a capital expenditure, such cost shall be
amortized (including interest on the unamortized cost) over its useful life as
Landlord shall reasonably determine. If the Building is not fully occupied
during all or a portion of any Expense Year, Landlord shall make an appropriate
adjustment to the variable components of Operating Expenses for such Expense
Year employing sound accounting and management principles, to determine the
amount of Operating Expenses that would have been paid had the Building been
ninety-five percent (95%) occupied; and the amount so determined shall be deemed
to have been the amount of Operating Expenses for such Expense Year. Landlord
shall have the right, from time to time, to equitably allocate some or all of
the Operating Expenses among different tenants of the Building (the "Cost
Pools"). Such Cost Pools may include, but shall not be limited to, the office
space tenants of the Building and the retail space tenants of the Building.
Notwithstanding anything to the contrary set forth in this Article 4, when
calculating Direct Expenses for the Base Year, Operating Expenses shall exclude
market-wide labor-rate increases due to extraordinary circumstances, including,
but not limited to, boycotts and strikes, and utility rate increases due to
extraordinary circumstances including, but not limited to, conservation
surcharges, boycotts, embargoes or other shortages.

    4.2.5. "Systems and Equipment" shall mean any plant, machinery,
transformers, duct work, cable, wires, and other equipment, facilities, and
systems designed to supply heat, ventilation, air conditioning and humidity or
any other services or utilities, or comprising or serving as any component or
portion of the electrical, gas, steam, plumbing, sprinkler, communications,
alarm, security, or fire/life safety systems or equipment, or any other
mechanical, electrical, electronic, computer or other systems or equipment which
serve the Building in whole or in part and which are not separately metered or a
part of another tenant's or occupant's tenant improvements.

    4.2.6. "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary (including,
without limitation, real estate taxes, general and special assessments, transit
taxes, leasehold taxes or taxes based upon the receipt of rent, including gross
receipts or sales taxes applicable to the receipt of rent, unless required to be
paid by Tenant or other tenants or occupants of the Building, personal property
taxes imposed upon the fixtures, machinery, equipment, apparatus, systems and
equipment, appurtenances, furniture and other personal property used in
connection with the Building), which Landlord shall pay during any Expense Year
because of or in connection with the ownership, leasing and operation of the
Real Property or Landlord's interest therein. For purposes of this Lease, Tax
Expenses shall be calculated as if the tenant improvements in the Building were
fully constructed and the Real Property, the Building, and all tenant
improvements in the Building were fully assessed for real estate tax purposes,
and accordingly, during the portion of any Expense Year occurring during the
Base Year, Tax Expenses shall be deemed to be increased appropriately. With
respect to any increase or reassessment of real property taxes and assessments
resulting from any sale, transfer or other change in ownership of the Building
or the Project or other event which triggers a reassessment under Article XIIIA
of the California Constitution (otherwise known as Proposition 13) (each, a
"Prop. 13 Trigger Extent"), Tenant's responsibility to pay for Tenant's Share of
any such increases or reassessments shall be limited as provided in
Section 4.7(K) below. It is expressly understood and agreed that any charges to
Tenant made pursuant to this Section 4.2.6 of this Lease shall not be
duplicative of any other charges under this Lease.

    4.2.6.1. Tax Expenses shall include, without limitation:

    (i)    Any tax on Landlord's rent, right to rent or other gross income from
the Real Property or as against Landlord's business of leasing any of the Real
Property (but not Landlord's income or franchise taxes);

7

--------------------------------------------------------------------------------





    (ii)   Any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that Proposition 13 was adopted by the
voters of the State of California in the June 1978 election ("Proposition 13")
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants. It is the intention of
Tenant and Landlord that all such new and increased assessments, taxes, fees,
levies, and charges and all similar assessments, taxes, fees, levies and charges
be included within the definition of Tax Expenses for purposes of this Lease;

    (iii)   Any assessment, tax, fee, levy, or charge allocable to or measured
by the area of the Premises or the rent payable hereunder, including, without
limitation, any gross income tax with respect to the receipt of such rent, or
upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; and

    (iv)   Any assessment, tax, fee, levy or charge, upon this transaction or
any document to which Tenant is a party, creating or transferring an interest or
an estate in the Premises.

    4.2.6.2. If in any Expense Year subsequent to the Base Year, the amount of
Tax Expenses decreases, then for purposes of all subsequent Expense Years,
including the Expense Year in which such decrease in Tax Expenses occurred, the
Direct Expenses for the Base Year shah be decreased by an amount equal to the
decrease in Tax Expenses.

    4.2.6.3. Any expenses incurred by Landlord in attempting to protest, reduce
or minimize Tax Expenses shall be included in Tax Expenses in the Expense Year
such expenses are paid Tax refunds shall be deducted from Tax Expenses in the
Expense Year they are received by Landlord. If Tax Expenses for any period
during the Lease Term or any extension thereof are increased after payment
thereof by Landlord for any reason, including, without limitation, error or
reassessment by applicable governmental or municipal authorities, Tenant shall
pay Landlord upon demand Tenant's Share of such increased Tax Expenses.

    4.2.6.4. Notwithstanding anything to the contrary contained in this
Section 4.2.7 (except as set forth in Sections 4.2.6.1 and 4.2.6.2, above),
there shall be excluded from Tax Expenses (i) all excess profits taxes,
franchise taxes, gift taxes, capital stock taxes, inheritance and succession
taxes, estate taxes, federal and state income taxes, and other taxes to the
extent applicable to Landlord's general or net income (as opposed to rents,
receipts or income attributable to operations at the Building), (ii) any items
included as Operating Expenses, and (iii) any items paid by Tenant under
Section 4.4 of this Lease or paid by any other tenant or occupant of the
Building.

    4.2.6.5. Notwithstanding anything to the contrary set forth in this
Article 4, when calculating Direct Expenses for the Base Year, such Direct
Expenses shall not include any increase in Tax Expenses attributable to special
assessments, charges, costs, or fees, or due to modifications or changes in
governmental laws or regulations, including, but not limited to, the institution
of a split tax roll.

    4.2.7. "Tenant's Share" shall mean the percentage set forth in Section 9.2
of the Summary. Tenant's Share was calculated by multiplying the number of
rentable square feet of the Premises by 100 and dividing the product by the
total rentable square feet in the Building. The rentable square feet in the
Premises and Building is measured pursuant to the Standard Method for Measuring

8

--------------------------------------------------------------------------------

Floor Area in Office Buildings, ANSI Z65.1 – 1980 ("BOMA"), provided that tile
rentable square footage of the Building shall include all of, and the rentable
square footage of the Premises therefore shall include a portion of, the square
footage of the ground floor common areas located within the Building and the
common area and occupied space of the portion of the Building, dedicated to the
service of the Building. In the event either the rentable square feet of the
Premises and/or the total rentable square feet of the Building is changed,
Tenant's Share shall be appropriately adjusted, and, as to the Expense Year in
which such change occurs, Tenant's Share for such year shall be determined on
the basis of the number of days during such Expense Year that each such Tenant's
Share was in effect.

    4.3.  Calculation and Payment of Additional Rent.

    4.3.1. Calculation of Excess. If for any Expense Year ending or commencing
within the Lease Term, Tenant's Share of Direct Expenses for such Expense Year
exceeds Tenant's Share of Direct Expenses for the Base Year, then Tenant shall
pay to Landlord, in the manner set forth in Section 4.3.2, below, and as
Additional Rent, an amount equal to the excess (the "Excess").

    4.3.2. Statement of Actual Direct Expenses and Payment by Tenant. Landlord
shall endeavor to give to Tenant on or before the first day of April following
the end of each Expense Year, a statement (the "Statement") which shall state
the Direct Expenses incurred or accrued for such preceding Expense Year, and
which shall indicate the amount, if any, of any Excess. Upon receipt of the
Statement for each Expense Year ending during the Lease Term, if an Excess is
present, Tenant shall pay, with its next installment of Base Rent due, the full
amount of the Excess for such Expense Year, less the amounts, if any, paid
during such Expense Year as "Estimated Excess," as that term is defined in
Section 4.3.3 of this Lease. The failure of Landlord to timely furnish the
Statement for any Expense Year shall not prejudice Landlord from enforcing its
rights under this Article 4. Even though the Lease Term has expired and Tenant
has vacated the Premises, when the final determination is made of Tenant's Share
of the Direct Expenses for the Expense Year in which this Lease terminates, if
an Excess is present, Tenant shall immediately pay to Landlord an amount as
calculated pursuant to the provisions of Section 4.3.1 of this Lease. The
provisions of this Section 4.3.2 shall survive the expiration or earlier
termination of the Lease Term.

    4.3.3. Statement of Estimated Direct Expenses. In addition, Landlord shall
endeavor to give Tenant a yearly expense estimate statement (the "Estimate
Statement") which shall set forth Landlord's reasonable estimate (the
"Estimate") of what the total amount of Direct Expenses for the then-current
Expense Year shall be and the estimated Excess (the "Estimated Excess") as
calculated by comparing Tenant's Share of Direct Expenses, which shall be based
upon the Estimate, to Tenant's Share of Direct Expenses for the Base Year. The
failure of Landlord to timely furnish the Estimate Statement for any Expense
Year shall not preclude Landlord from enforcing its rights to collect any
Estimated Excess under this Article 4. If pursuant to the Estimate Statement an
Estimated Excess is calculated for the then-current Expense Year, Tenant shall
pay, with its next installment of Base Rent due, a fraction of the Estimated
Excess for the then-current Expense Year (reduced by any amounts paid pursuant
to the last sentence of this Section 4.3.3). Such fraction shall have as its
numerator the number of months which have elapsed in such current Expense Year
to the month of such payment, both months inclusive, and shall have twelve (12)
as its denominator. Until a new Estimate Statement is furnished, Tenant shall
pay monthly, with the monthly Base Rent installments, an amount equal to
one-twelfth (1/12) of the total Estimated Excess set forth in the previous
Estimate Statement delivered by Landlord to Tenant.

    4.4. Taxes and Other Charges for Which Tenant Is Directly Responsible.
Tenant shall reimburse Landlord upon demand for any and all taxes or assessments
required to be paid by Landlord (except to the extent included in Tax Expenses
by Landlord), excluding state, local and federal personal or

9

--------------------------------------------------------------------------------

corporate income taxes measured by the net income of Landlord from all sources
and estate and inheritance taxes, whether or not now customary or within the
contemplation of the parties hereto, when:

    4.4.1. Said taxes are measured by or reasonably attributable to the cost or
value of Tenant's equipment, furniture, fixtures and other personal property
located in the Premises; or

    4.4.2. Said taxes are assessed upon or with respect to the possession,
leasing, operation, management, maintenance, alteration, repair, use or
occupancy by Tenant of the Premises or any portion of the Real Property
(including the Building Parking Facility).

    4.4.3. Said taxes are assessed upon this transaction or any document to
which Tenant is a party creating or transferring an interest or an estate in the
Premises; or

    4.4.4. Said assessments are levied or assessed upon the Real Property or any
part thereof or upon Landlord and/or by any governmental authority or entity,
and relate to the construction, operation, management, use, alteration or repair
of mandatory mass transit improvements.

    4.5. Method of Allocation. The parties acknowledge that the Building is a
part of a multi-building project and that the costs and expenses incurred in
connection with the Real Property (i.e., the Direct Expenses) should be shared
between the tenants of the Building and the tenants of the other buildings of
the Real Property. Accordingly, as set forth in Section 4.2 above, Direct
Expenses (which consists of Operating Expenses and Tax Expenses) are determined
annually for the Real Property as a whole, and a portion of the Direct Expenses,
which portion shall be determined by Landlord on an equitable basis, shall be
allocated to the tenants of the Building (as opposed to the tenants of any other
buildings of the Real Property) and such portion shall be the Building Direct
Expenses for purposes of this Lease. Such portion of Direct Expenses allocated
to the tenants of the Building shall include all Direct Expenses attributable
solely to the Building and an equitable portion of the Direct Expenses which are
not attributable solely to the Building or the adjacent building on the Real
Property, but rather are attributable to the Real Property as a whole.

    4.6. Landlord's Books and Records. Within thirty (30) days after notice from
Tenant (given within one (1) year after receipt of any Statement), provided that
Tenant is not then in default after the applicable cure period has lapsed under
this Lease, if Tenant disputes the amount of Additional Rent set forth in the
Statement, Tenant shall give written notice to Landlord, and an independent
certified public accountant (which accountant is a member of a nationally
recognized accounting firm) designated by Tenant and approved by Landlord (which
approval shall not he unreasonably withheld) (the "Independent CPA") shall
inspect Landlord's records at Landlord's offices at Tenant's expense; provided,
however, that if the actual amount of Direct Expenses as determined by such
Independent CPA is less than ninety-five percent (95%) of the amount of Direct
Expenses as set forth in the Statement, then Landlord shall pay the costs
associated with such inspection. If the Independent CPA determines an error was
made in the calculation of Direct Expenses from the Statement, the parties shall
make such appropriate payments or reimbursements, as the case may be, to each
other as are determined to be owing. Any reimbursement amounts determined to be
owing by Landlord to Tenant or by Tenant or Landlord shall be (i) in the case of
amounts owing from Tenant to Landlord paid within thirty (30) days following
such determination, and (ii) in the case of amounts owing from Landlord to
Tenant, credited against the next payment of Base Rent due Landlord under the
terms of this Lease, or if the Lease Term has expired, within thirty (30) days
of such determination. Landlord shall be required to maintain records of all
Direct Expenses and other rent adjustments for the entirety of the one-year
period ("Review Period") following Landlord's delivery to Tenant of each
Statement setting forth Tenant's Share of Direct Expenses. The payment by Tenant
of any amounts pursuant to this Article 4 shall not preclude Tenant from
questioning the correctness of any Statement provided by Landlord at any time
during the Review Period, but the failure of Tenant to object thereto prior to
the expiration of the Review Period shall be conclusively deemed Tenant's
approval of the Statement.

10

--------------------------------------------------------------------------------

    4.7. Exclusions from Direct Expenses. Notwithstanding anything in the
definition of Direct Expenses in the Lease to the contrary, Direct Expenses
shall not include the following, except to the extent specifically permitted by
a specific exception to the following:

    (A) wages, salaries or fees or other sums paid to or on account of off-site
administrative or executive personnel of Landlord (except for management fees
payable to Landlord's property manager);

    (B) cost of repairs or replacements incurred by reason of fire, earthquake
or other casualty, to the extent that Landlord is reimbursed by insurance
proceeds;

    (C) overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for services in the Building to the extent of same
exceeds the costs of such services if rendered by unaffiliated third parties on
a competitive basis;

    (D) rentals and other related expenses (unless such costs would otherwise be
charges for repair and maintenance of equipment) incurred in the capital leasing
of air conditioning systems, elevators or other equipment ordinarily considered
to be of a capital nature (except equipment which is used in providing
janitorial or similar services and which is not affixed to the Building);

    (E) depreciation of the Building other than routine maintenance and repair;

    (F) costs of items considered as capital repairs, replacements, and
improvements, equipment under generally accepted accounting principles
consistently applied or otherwise, except for the cost of any capital
improvements or other costs of a capital nature expressly permitted under
Section 4.2.4 above;

    (G) any costs incurred for compliance with any legal requirements relating
to the Building or the Premises in effect and enforced prior to the Lease
Commencement Date, in excess of any reduction in operating costs occasioned by
such compliance to the benefit of Tenant;

    (H) expenses in connection with services or other benefits which are not
provided to Tenant but which are provided to another tenant or occupant of the
Building;

    (I) any reserves established prospectively by Landlord for deferred
maintenance or other items;

    (J) sales and other costs of transactions including financing, leasing the
Building or any portion thereof, and tenant disputes unrelated to operation or
maintenance of the Building but excluding taxes occasioned by reassessment; and

    (K) with respect to any increase or reassessment of real property taxes and
assessments resulting from a Prop. 13 Trigger Event, Tenant's responsibility to
pay for Tenant's Share of any such increases or reassessments shall be as
follows: In the case of a Prop. 13 Trigger Event occurring during the first
Lease Year, Tenant shall pay zero percent (0%) of the amount of additional rent
which Tenant would otherwise have had to pay, as a result of such Prop. 13
Trigger Event. In the case of a Prop. 13 Trigger Event occurring during the
second (2nd) Lease Year, Tenant shall pay twenty-five percent (25%) of the
amount of additional rent which Tenant would otherwise have had to pay as a
result of such Prop. 13 Trigger Event. In the case of a Prop. 13 Trigger Event
occurring during the third (3rd) Lease Year, Tenant shall pay fifty percent
(50%) of the amount of additional rent which Tenant shall have otherwise have
had to pay as a result of such Prop. 13 Trigger Event. In the case of a Prop. 13
Trigger Event occurring during the fourth (4th) Lease Year, Tenant shall pay
seventy-five percent (75%) of the amount of additional rent which Tenant shall
have otherwise have had to pay as a result of such Prop. 13 Trigger Event. In
the case of a Prop. 13 Trigger Event occurring during the fifth (5th) Lease
Year, or any subsequent year, Tenant shall pay one hundred percent (100%) of the
amount of additional rent which Tenant

11

--------------------------------------------------------------------------------

would otherwise have had to pay as a result of such Prop. 13 Trigger Event. The
limitation set forth in this Section 4.7(K) shall in no way limit Tenant's
responsibility to pay for Tenant's Share of any increases or reassessments
resulting from a Prop. 13 Trigger Event after the Cutoff Date that are
attributable to the period after the Cutoff Date or any increases in any other
Tax Expenses at any time during the Lease Term which do not result from a Prop.
13 Trigger Event.


ARTICLE 5.

USE OF PREMISES


    Tenant shall use the Premises for the sole purpose of the conduct of
Tenant's business and for general executive and administrative business office
purposes and for no other purpose or purposes whatsoever. The term "conduct of
Tenant's business" shall mean only full service computerized ticketing for
entertainment or other events with telephone ordering systems and telemarketing
which may include the telephone sale of merchandise (as such activities may
change due to technological changes or other changes in the telemarketing
industry) on a 24 hour, 7 day per week basis. Landlord acknowledges that this
expressed use shall not result in any increase in insurance costs which would be
charged to Tenant. Tenant expressly understands and agrees that it shall not
engage in the on-site retail sale of entertainment or other special event
tickets and that such activity shall be a material breach of this Lease. Tenant
further covenants and agrees that it shall not use, or suffer or permit any
person or persons to use, the Premises or any part thereof for any use or
purpose contrary to the provisions of Exhibit D, attached hereto, or in
violation of the laws of the United States of America, the State of California,
or the ordinances, regulations or requirements of the local municipal or county
governing body or other lawful authorities having jurisdiction over the
Building. Tenant shall comply with all recorded covenants, conditions, and
restrictions, and the provisions of all ground or underlying leases, now or
hereafter affecting the Real Property to the extent Tenant has received prior
written notice of same. Tenant shall not use or allow another person or entity
to use any part of the Premises for the storage, use, treatment, manufacture or
sale of "Hazardous Material," as that term is defined in Section 29.29 of this
Lease. Landlord acknowledges, however, that Tenant will maintain products in the
Premises which are incidental to the operation of its offices, such as photocopy
supplies, secretarial supplies and limited janitorial supplies, which products
contain chemicals which are categorized as Hazardous Material. Landlord agrees
that the use of such products in the Premises in compliance with all applicable
laws and in the manner in which such products are designed to be used shall not
be a violation by Tenant of this Article 5.


ARTICLE 6.

SERVICES AND UTILITIES


    6.1. Standard Tenant Services. Landlord shall provide the following services
on all days during the Lease Term, unless otherwise stated below.

    6.1.1. Subject to all governmental rules, regulations and guidelines
applicable thereto, Landlord shall provide heating and air conditioning when
necessary for normal comfort for normal office use in the Premises, which shall
provide temperatures within the Premises consistent with those specifically
provided in comparable first class office buildings in the Mid-Wilshire district
of Los Angeles, California, from Monday through Friday, during the period from
8:00 a.m. to 6:00 p.m., and on Saturday during the period from 8:00 a.m. to
1:00 p.m., except for the date of observation of New Year's Day, Presidents'
Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day
and other locally or nationally recognized holidays (collectively, the
"Holidays") at which times Landlord shall make such services available at
Landlord's then standard after-hours rates.

12

--------------------------------------------------------------------------------

    6.1.2. Landlord shall provide adequate electrical wiring and facilities and
power for normal general office use as reasonably determined by Landlord.

    6.1.3. Landlord shall provide city water from the regular Building outlets
for drinking, lavatory and toilet purposes.

    6.1.4. Landlord shall provide janitorial services five (5) days per week,
except the date of observation of the Holidays, in and about the Premises and
window washing services in a manner consistent with other comparable buildings
in the vicinity of the Building.

    6.1.5. Landlord shall provide nonexclusive automatic passenger elevator
service at all times.

    6.1.6. Landlord shall provide nonexclusive freight elevator service subject
to scheduling by Landlord.

    6.2. Overstandard Tenant Use; Separate Meter. Tenant shall not, without
Landlord's prior written consent, use heat-generating machines, machines other
than normal fractional horsepower office machines, or equipment or lighting
other than building standard lights in the Premises, which may affect the
temperature otherwise maintained by the air conditioning system or increase the
water normally furnished for the Premises by Landlord pursuant to the terms of
Section 6.1 of this Lease. At Landlord's election, Landlord may separately meter
the Premises for utilities, including without limitation, HVAC, water, gas and
electricity, and Tenant shall pay, at Landlord's election, either directly to
the provider thereof or to Landlord, within ten (10) days after billing, the
cost of Tenant's consumption and of maintenance of equipment which is installed
in order to meter such consumption, at Landlord's "Actual Cost". The term
"Actual Cost" shall mean the actual out-of-pocket incremental extra costs to
Landlord to provide additional services or utilities without markup for profit,
overhead, depreciation or administrative costs. All such costs shall be prorated
among all tenants then requesting or needing additional services or utilities
during such time periods. The parties stipulate that the Actual Cost for
after-hours HVAC is currently $120 per hour, and such cost may be increased by
Landlord to reflect any increase in Actual Costs incurred by the Landlord.
Landlord acknowledges that Tenant's current electrical usage in the Original
Premises as of the date of this Lease is not excessive. The parties acknowledge
that as of the date of this Lease Tenant has installed in the Original Premises:
(i) a separately metered HVAC system consisting of two (2) separate HVAC units
(the "Computer HVAC System"), located on the 6th floor of the Building that
provides twenty-four (24) hour HVAC service to Tenant's computer room and
Automatic Call Director rooms on the 6th and 7th floors of the Premises, (ii) an
Uninterruptible Power Supply System ("UPS System"), and (iii) an Emergency
Generator System. Landlord and Tenant agree that Tenant shall maintain and
repair the Computer HVAC System, UPS System and Emergency Generator System
during the Lease Term, as the same may be extended, at Tenant's sole cost and
expense.

    6.3. Interruption of Use. Except as specifically set forth in this Lease,
Tenant agrees that Landlord shall not be liable for damages, by abatement of
Rent or otherwise, for failure to furnish or delay in furnishing any service
(including telephone and telecommunication services), or for any diminution in
the quality or quantity thereof, when such failure or delay or diminution is
occasioned, in whole or in part, by repairs, replacements, or improvements, by
any strike, lockout or other labor trouble, by inability to secure electricity,
gas, water, or other fuel at the Building after reasonable effort to do so, by
any accident or casualty whatsoever, by act or default of Tenant or other
parties, or by any other cause beyond Landlord's reasonable control; and except
as specifically provided elsewhere in this Lease, such failures or delays or
diminution shall never be deemed to constitute an eviction or disturbance of
Tenant's use and possession of the Premises or relieve Tenant from paying Rent
or performing any of its obligations under this Lease. Furthermore, Landlord
shall not be liable under any circumstances for a loss of, or injury to,
property or for injury to, or interference with, Tenant's business, including,
without limitation, loss of profits, occurring through no fault of Landlord,
through or in connection with or incidental to a failure to furnish any of the
services or utilities as set forth in

13

--------------------------------------------------------------------------------

this Article 6. Nothing in this Section 6.3 shall be construed to relieve
Landlord from any duty to repair and maintain the Building undertaken by
Landlord under this Lease.

    6.4. Additional Services. Landlord shall also have the exclusive right, but
not the obligation, to provide any additional services which may be required by
Tenant, including, without limitation, locksmithing, additional janitorial
service, and additional repairs and maintenance, provided that Tenant shall pay
to Landlord within thirty (30) days billing, the sum of all costs to Landlord of
such additional services. Charges for any service for which Tenant is required
to pay from time to time hereunder, shall be deemed Additional Rent hereunder
and shall be billed on a monthly basis.

    6.5. Conference Room Facility. The parties acknowledge that Landlord
currently has a conference room facility located on the eleventh (11th) floor of
the Building (the "Conference Room") which is available for use by all tenants
of the Project, at a usage fee established by Landlord in Landlord's sole and
absolute discretion. So long as Landlord maintains the Conference Room for
non-exclusive use by tenants of the Project, Tenant shall have the right to use
the Conference Room for general meeting and other related purposes for up to
thirty-six (36) hours per year. Such right to use the Conference Room shall be
subject to availability, as determined by Landlord, and to all such rules and
regulations regarding use of the Conference Room as Landlord may impose. Tenant
acknowledges that any usage of the Conference Room after Business Hours will be
without any HVAC service, unless specific arrangements are made by Tenant with
Landlord for HVAC usage. In the event HVAC services are provided to the
Conference Room after Business Hours, Tenant shall be charged the then-standard
rates being charged by Landlord to other tenants in the Building for after
Business Hours HVAC usage. Landlord makes no representation or warranty to
Tenant that Landlord will continue to provide the Conference Room throughout the
Lease Term or that the Conference Room will be available for use by Tenant at
any particular time or from time to time.


ARTICLE 7.

REPAIRS


    Except as specifically provided in this Lease to the contrary, subject to
the provisions of Article 4 above, Landlord shall keep the structural portions
of the Building and the Premises, including the water lines, plumbing, HVAC,
electrical systems and other systems of the Building, maintained and in a state
of good repair consistent with that typically maintained by comparable office
buildings in the Mid-Wilshire district of Los Angeles, California. Subject to
Landlord's obligations under the first sentence of this Article 7, at all times
during the Lease Term, Tenant shall, at Tenant's own expense, keep the Premises,
including all improvements, fixtures and furnishings therein, in good order,
repair and condition at all times during the Lease Term. In addition, Tenant
shall, at Tenant's own expense but under the supervision and subject to the
prior approval of Landlord, and within any reasonable period of time specified
by Landlord, promptly and adequately repair all damage to the interior
(non-structural) portions of the Premises and replace or repair all damaged or
broken fixtures and appurtenances; provided however, that, at Landlord's option,
or if Tenant fails to make such repairs, Landlord may, but need not, make such
repairs and replacements, and Tenant shall pay Landlord the cost thereof,
including a percentage of the cost thereof (to be uniformly established for the
Building, but in no event to exceed five percent (5%)) sufficient to reimburse
Landlord for all overhead, general conditions, fees and other costs or expenses
arising from Landlord's involvement with such repairs and replacements forthwith
upon being billed for same. Landlord may, but shall not be required to, enter
the Premises at all reasonable times to make such repairs, alterations,
improvements and additions to the Premises or to the Building or to any
equipment located in the Building as Landlord shall desire or deem necessary or
as Landlord may be required to do by governmental or quasi-governmental
authority or court order or decree. Tenant hereby waives and releases its right
to make repairs at Landlord's expense under Sections 1941 and 1942 of the
California Civil Code; or under any similar law, statute, or ordinance now or
hereafter in effect.

14

--------------------------------------------------------------------------------


ARTICLE 8.

ADDITIONS AND ALTERATIONS


    8.1. Landlord's Consent to Alterations. Tenant may not make any
improvements, alterations, additions or changes to the Premises (collectively,
the "Alterations") without first procuring the prior written consent of Landlord
to such Alterations, which consent shall be requested by Tenant not less than
thirty (30) days prior to the commencement thereof, and which consent shall not
be unreasonably withheld or delayed by Landlord. However, it is expressly
understood and agreed that Landlord may refuse consent to any Alteration which
affects the structure of the Building or the exterior of the Building without
regard to any standard of reasonableness. With respect to any Alteration which
affects the electrical, HVAC or mechanical systems of the Building, Landlord
shall be reasonable in refusing or denying consent and in no event shall
Landlord be required to give consent if Landlord incurs a cost as a result of
such Alteration by Tenant, or such Alteration requires an increase in the power
or other existing capacities of the Building electrical, HVAC or mechanical
systems unless Tenant agrees to pay for such costs. For purposes of this
Section 8.1, it is expressly understood and agreed that if Landlord delays
consent for more than ten (10) days after Landlord has received the plans and
specifications for such alterations and improvements in a form sufficiently
detailed to obtain building permits, then such delay shall be deemed
unreasonable. With respect to any repair of any existing item located within the
Premises which malfunctions or requires replacement because it is broken, and
which does not involve the upgrading or enhancement of such item, and such
repair or replacement is in the ordinary course of Tenant's business and
necessary to its continued operation, then Tenant need not get Landlord's prior
written consent for such repair or replacement but shall notify Landlord so that
Landlord may post a notice of non-responsibility. No such notice or consent shah
be required for the repair or replacement of Tenant's trade fixtures. The
Premises shall be initially improved as provided in and subject to, the Work
Letter attached hereto as Exhibit B and made a part hereof.

    8.2. Manner of Construction. Landlord may impose, as a condition of its
consent to all Alterations or repairs of the Premises or about the Premises,
such requirements as Landlord in its sole discretion may deem desirable,
including, but not limited to, the requirement that upon Landlord's request,
Tenant shall, at Tenant's expense, remove such Alterations upon the expiration
or any early termination of the Lease Term (provided that Tenant shall not be
required to remove any Alterations which are customary and typical for business
office operations subject to Section 8.4 below), and/or the requirement that
Tenant utilize for such purposes only contractors, materials, mechanics and
materialmen reasonably selected by Landlord. In any event, a contractor of
Landlord's selection shall perform all mechanical, electrical, plumbing,
structural, and heating, ventilation and air conditioning work, and such work
shall be performed at Tenant's cost. Tenant shall construct such Alterations and
perform such repairs in conformance with any and all applicable rules and
regulations of any federal, state, county or municipal code or ordinance and
pursuant to a valid building permit, issued by the city in which the Building is
located, in conformance with Landlord's construction rules and regulations.
Landlord's approval of the plans, specifications and working drawings for
Tenant's Alterations shall create no responsibility or liability on the part of
Landlord for their completeness, design sufficiency, or compliance with all
laws, rules and regulations of governmental agencies or authorities. All work
with respect to any Alterations must be done in a good and workmanlike manner
and diligently prosecuted to completion to the end that the Premises shall at
all times be a complete unit except during the period of work. In performing the
work of any such Alterations, Tenant shall have the work performed in such
manner as not to obstruct access to the Building or the common areas for any
other tenant of the Building, and as not to obstruct the business of Landlord or
other tenants in the Building, or interfere with the labor force working in the
Building. In the event that Tenant makes any Alterations, Tenant agrees to carry
"Builder's All Risk" insurance in an amount approved by Landlord covering the
construction of such Alterations, and such other insurance as Landlord may
require, it being understood and agreed that all of such Alterations shall be
insured by Tenant pursuant to Article 10 of this Lease immediately upon
completion thereof. In addition, Landlord may, in its discretion, require

15

--------------------------------------------------------------------------------



Tenant to obtain a lien and completion bond or some alternate form of security
satisfactory to Landlord in an amount sufficient to ensure the lien-free
completion of such Alterations and naming Landlord as a co-obligee. Upon
completion of any Alterations, Tenant agrees to cause a Notice of Completion to
be recorded in the office of the Recorder of the county in which the Building is
located in accordance with Section 3093 of the Civil Code of the State of
California or any successor statute, and Tenant shall deliver to the Building
management office a reproducible copy of the "as built" drawings of the
Alterations.

    8.3. Payment for Alterations. In the event Tenant orders any Alteration or
repair work directly from Landlord, or from the contractor selected by Landlord,
the charges for such work shall be deemed Additional Rent under this Lease,
payable upon billing therefor, either periodically during construction or upon
the substantial completion of such work, at Landlord's option. Upon completion
of such work, Tenant shall deliver to Landlord, if payment is made directly to
contractors, evidence of payment, contractors' affidavits and full and final
waivers of all liens for labor, services or materials. Whether or not Tenant
orders any work directly from Landlord, Tenant shall pay to Landlord a
percentage of the cost of such work (such percentage, which shall vary depending
upon whether or not Tenant orders the work directly from Landlord, to be
established on a uniform basis for the Building, but in no event to exceed five
percent (5%)) sufficient to compensate Landlord for all overhead, general
conditions, fees and other costs and expenses arising from Landlord's
involvement with such work.

    8.4. Landlord's Property. All Alterations, improvements, fixtures and/or
equipment other than Tenant's personal property, fixtures, workstations and
equipment which may be installed or placed in or about the Premises, and all
signs installed in, on or about the Premises, from time to time, shall be at the
sole cost of Tenant and shall be and become the property of Landlord, except
that Tenant may remove any of Tenant's Alterations, improvements, fixtures
and/or equipment, provided Tenant repairs any damage to the Premises and
Building caused by such removal. Furthermore, if Landlord, as a condition to
Landlord's consent to any Alteration, requires that Tenant remove any Alteration
upon the expiration or early termination oftbe Lease Term, Landlord may, by
written notice to Tenant prior to the end of the Lease Term, or given upon any
earlier termination of this Lease, require Tenant at Tenant's expense to remove
such Alterations and to repair any dam age to the Premises and Building caused
by such removal. If Tenant fails to complete such removal and/or to repair any
damage caused by the removal of any Alterations, Landlord may do so and may
charge the cost thereof to Tenant. Tenant hereby indemnifies and holds Landlord
harmless from any liability, cost, obligation, expense or claim of lien in any
manner relating to the installation, placement, removal or financing of any such
Alterations, improvements, fixtures and/or equipment in, on or about the
Premises, except to the extent caused by the negligence or willful misconduct of
Landlord or Landlord's agents, employees or contractors.

    8.5. Antennae/Satellite Dish. The parties hereby acknowledge that Tenant has
a parabolic satellite dish (the "Dish") on the roof of the Building. Subject to
approval by all applicable governmental authorities, so long as this Lease is in
full force and effect and Tenant is not in default under the terms, covenants
and conditions of this Lease beyond the applicable cure period, Landlord grants
to Tenant and its agents and contractors, the right to maintain and operate the
Dish, and related equipment, including cables from the exterior of the Dishes to
equipment inside the Premises necessary for the operation of the Dish, in its
current location on the roof of the Building, at Tenant's sole cost and expense.
In no event shall the Dish be more than six feet (6') in diameter. Landlord may
impose such reasonable requirements as to color and/or architectural treatment
to mask the Dish to Landlord's reasonable satisfaction. The Dish and all
supporting frames and structures shall be painted in a color of Landlord's
choice and shall bear no advertising material or wording of any sort. The
maintenance and operation of the Dish shall be in accordance with the provisions
of this Lease and shall be performed at Tenant's sole cost and expense. Tenant
will ensure that the Dish, and each part of it, is maintained in accordance with
all federal, state and local rules and building codes. Tenant will obtain, at
its sole cost

16

--------------------------------------------------------------------------------

and expense, all Federal Communications Commission and other licenses or
approvals required to install and operate the Dish and shall repair any and all
damage to the Premises (including, but not limited to, the roof of the Building)
caused as a result of Tenant's installation of the Dish. The Dish is and shall
remain the property of Tenant or Tenant's assignee, transferee or sublessee, and
Landlord and Tenant agree that the Dish is not, and installation of the Dish at
the Premises shall not cause the Dish to become, a fixture pursuant to this
Lease or by operation of law. Tenant shall not be entitled to receive any income
from any third-party individual or entity for the use of the Dish. Tenant shall
be responsible for the operation, repair and maintenance of the Dish during the
term of this Lease, at Tenant's sole cost and expense, and upon the expiration
or other termination of this Lease, Tenant shall remove said Dish and repair any
and all damage to the Premises (including, but not limited to, the roof of the
Building) caused as a result of such removal. Tenant shall use the roof solely
for the operation ofthe Dish as set forth herein and for no other purposes.
Tenant agrees to operate the Dish in such a manner so as not to interfere with
or impair the operation of other antennae or telecommunication equipment of
Landlord or other tenants or occupants of the Project. If Tenant's use of the
Dish shall cause such interference or impairment, Tenant shall, at its sole cost
and expense, promptly eliminate such condition by relocating the Dish or
otherwise. In the event Landlord repairs or replaces the roof during the term of
this Lease, Tenant will remove the Dish from the roof at Tenant's sole cost upon
receipt of written request from Landlord. Tenant shall be able to place the Dish
on the roof, at Tenant's sole cost and expense, after Landlord completes
repairing or replacing the roof which Landlord shall pursue in a reasonably
diligent manner. Landlord may have its representative present at the removal,
relocation or any reinstallation of the Dish. It is expressly understood that
Tenant's right to have installed, operate and maintain the Dish is a
non-exclusive right and Landlord shall continue to have the right to grant
similar licenses or rights to other tenants of the Building or any other persons
at Landlord's sole discretion, to install, operate and maintain other satellite
dishes, radio or microwave equipment; however, in no event shall Landlord or any
other tenant have the right to use Tenant's Dish. Tenant specifically
understands and agrees that Landlord has made no representation as to the
suitability of the Building or any of its systems to the conduct or operation of
the Dish for the purposes stated herein. Landlord shall have no liability for
any signal disruption caused by any malfunction of any cables within the
Building necessary for the operation of the Dish or by the malfunction of any
mechanical, electrical or other system of the Building.

    Landlord assumes no liability or responsibility for interference with the
Dish caused by other tenants placing similar equipment on the roof of their
premises. The Dish shall be included within the coverage of all insurance
policies required to be maintained by Tenant under this Lease and Tenant shall
obtain at its cost all permits required by governmental authorities for the
Dish. The Dish shall be used solely in connection with the business operations
in the Premises, and shall not be used by any party who is not an occupant or
tenant of the Premises.

    Tenant agrees to indemnify and hold Landlord its agents, and employees,
harmless from any and all claims or damages which may arise by reason of any
work done by Tenant, its employees, agents and contractors in connection with
any modifications to the installation, operation, maintenance, or removal of the
Dish and any supporting framework or structure or other equipment on the rooftop
of the Building or in the conduit for the cable connecting the Dish and the
Premises except for claims for damages resulting from the negligent or wrongful
acts or omissions of the Landlord, its agents or employees. Tenant further
agrees to defend any cause of action, claim or damage against Landlord which may
arise out of the undertakings by Tenant on the roof of the Building pursuant to
this Section 8.5. The rights provided to the Tenant are unique to the original
Tenant named in this Lease and may not be assigned or otherwise transferred in
any manner.

17

--------------------------------------------------------------------------------


ARTICLE 9.

COVENANT AGAINST LIENS


    Tenant has no authority or power to cause or permit any lien or encumbrance
of any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon the Real Property, Building or
Premises, and any and all liens and encumbrances created by Tenant shall attach
to Tenant's interest only. Landlord shall have the right at all times to post
and keep posted on the Premises any notice which it deems necessary for
protection from such liens. Tenant covenants and agrees not to suffer or permit
any lien of mechanics or materialmen or others to be placed against the Real
Property, the Building or the Premises with respect to work or services claimed
to have been performed for or materials claimed to have been furnished to Tenant
or the Premises, and, in case of any such lien attaching or notice of any lien,
Tenant covenants and agrees to cause it to be bonded over or to be immediately
released and removed of record. Notwithstanding anything to the contrary set
forth in this Lease, in the event that such lien is not released and removed on
or before the date occurring five (5) days after notice of such lien is
delivered by Landlord to Tenant, Landlord, at its sole option, may immediately
take all action necessary to release and remove such lien, without any duty to
investigate the validity thereof, and all sums, costs and expenses, including
reasonable attorneys' fees and costs, incurred by Landlord in connection with
such lien shall be deemed Additional Rent under this Lease and shall immediately
be due and payable by Tenant.


ARTICLE 10.

INSURANCE


    10.1. Indemnification and Waiver. Landlord, its partners and their
respective officers, agents, servants, employees, and independent contractors
(collectively, "Landlord Parties") shall not be liable for any damage either to
person or property orresulting from the loss of use thereof, which damage is
sustained by Tenant or by other persons claiming through Tenant, except to the
extent caused by the negligence or willful misconduct of the Landlord Panics.
Tenant shall indemnify, defend, protect, and hold harmless Landlord Parties from
any and all loss, cost, damage, expense and liability (including without
limitation court costs and reasonable attorneys' fees) incurred in connection
with or arising from the negligence or wilful misconduct of Tenant, its
partners, and their respective officers, agents, servants, employees, and
independent contractors (collectively, "Tenant Parties") or any cause in, on or
about the Premises either prior to, during, or after the expiration of the Lease
Term, provided that the terms of the foregoing indemnity shall not apply to the
gross negligence or wilful misconduct of Landlord Parties. Landlord shall
indemnify, defend, protect, and hold harmless Tenant, its partners, and their
respective officers, agents, servants, employees, and independent contractors
(collectively, "Tenant Parties") from any and all loss, cost, damage, expense
and liability (including without limitation reasonable attorneys' fees) arising
from the negligence or wilful misconduct of Landlord in, on or about the
Project, except to the extent caused by the negligence or wilful misconduct of
the Tenant Parties. Notwithstanding anything to the contrary set forth in this
Lease, either party's agreement to indemnify the other party as set forth in
this Section 10.1 shall be ineffective to the extent the matters for which such
party agreed to indemnify the other party are covered by insurance required to
be carried by the non-indemnifying party pursuant to this Lease. Further,
Tenant's agreement to indemnify Landlord and Landlord's agreement to indemnify
Tenant pursuant to this Section 10.1 are not intended to and shall not relieve
any insurance carrier of its obligations under policies required to be carried
pursuant to the provisions of this Lease, to the extent such policies cover, or
if carried, would have covered the matters, subject to the parties' respective
indemnification obligations; nor shall they supersede any inconsistent agreement
of the parties set forth in any other provision of this Lease. The provisions of
this Section 10.1 shall survive the expiration or sooner termination of this
Lease with respect to any claims or liability occurring prior to such expiration
or termination.

18

--------------------------------------------------------------------------------

    10.2. Tenant's Compliance with Landlord's Fire and Casualty Insurance.
Tenant shall, at Tenant's expense, comply as to the Premises with all insurance
company requirements pertaining to the use of the Premises. Landlord shall, at
Landlord's expense, comply as to the Building with all insurance requirements
pertaining to Landlord's ownership of the Building. If Tenant's conduct or use
of the Premises causes any increase in the premium for such insurance policies,
then Tenant shall reimburse Landlord for any such increase. Landlord
acknowledges that Tenant's current use of the Premises is not a reason for an
increase in Landlord's insurance premiums. Tenant, at Tenant's expense, shall
comply with all rules, orders, regulations or requirements of Landlord's
insurance policies to the extent Tenant has notice thereo.

    10.3. Tenant's Insurance. Tenant shall maintain the following coverages in
the following amounts.

    10.3.1. Commercial General Liability Insurance covering the insured against
claims of bodily injury, personal injury and property damage arising out of
Tenant's operations, assumed liabilities or use of the Premises, including a
Broad Form Commercial General Liability endorsement covering the insuring
provisions of this Lease and the performance by Tenant of the indemnity
agreements set forth in Section 10.1 of this Lease, for limits of liability not
less than:

Bodily Injury and   $3,000,000 each occurrence
Property Damage Liability
 
$3,000,000 each occurrence
Personal Injury Liability
 
$3,000,000 each occurrence
$3,000,000 annual aggregate
0% Insured's participation

    10.3.2. Physical Damage Insurance covering (i) all office furniture, trade
fixtures, office equipment, merchandise and all other items of Tenant's property
on the Premises installed by, for, or at the expense of Tenant, (ii) the
improvements which exist in the Premises as of the Lease Commencement Date (the
"Original Improvements"), and (iii) all other improvements, alterations and
additions to the Premises, including any improvements, alterations or additions
installed at Tenant's request above the ceiling of the Premises or below the
floor of the Premises. Such insurance shall be written on an "all risks" of
physical loss or damage basis, for the full replacement cost value new without
deduction for depreciation of the covered items and in amounts that meet any
co-insurance clauses of the policies of insurance and shall include a vandalism
and malicious mischief endorsement, sprinkler leakage coverage and earthquake
sprinkler leakage coverage.

    10.3.3. Form of Policies. The minimum limits of policies of insurance
required of Tenant under this Lease shall in no event limit the liability of
Tenant under this Lease. Such insurance shall (i) name Landlord, and any other
party it so specifies, as an additional insured; (ii) specifically cover the
liability assumed by Tenant under this Lease, including, but not limited to,
Tenant's obligations under Section 10.1 of this Lease; (iii) be issued by an
insurance company having a rating of not less than A-VII in Best's Insurance
Guide or which is otherwise acceptable to Landlord and licensed to do business
in the state in which the Building is located; (iv) be primary insurance as to
all claims thereunder and provide that any insurance carried by Landlord is
excess and is noncontributing with any insurance requirement of Tenant;
(v) provide that said insurance shall not be canceled or coverage changed unless
thirty (30) days' prior written notice shall have been given to Landlord and any
mortgagee or ground or underlying lessor of Landlord; and (vi) contain a
cross-liability endorsement or severability of interest clause acceptable to
Landlord. Tenant may obtain the insurance coverage required under this
Article 10 in the form of a blanket insurance policy. Tenant shall deliver said
policy or policies or certificates thereof to Landlord on or before the Lease
Commencement Date and at least thirty (30) days before the expiration dates
thereof. In the event Tenant shall fail to procure such insurance, or to deliver
such policies or

19

--------------------------------------------------------------------------------

certificate, Landlord may, at its option, procure such policies for the account
of Tenant, and the cost thereof shall be paid to Landlord as Additional Rent
within five (5) days after delivery to Tenant of bills therefor.

    10.4. Subrogation. Landlord and Tenant agree to have their respective
insurance companies issuing property damage insurance waive any rights of
subrogation that such companies may have against Landlord or Tenant, as the case
may be, so long as the insurance carried by Landlord and Tenant, respectively,
is not invalidated thereby. As long as such waivers of subrogation are contained
in their respective insurance policies, Landlord and Tenant hereby waive any
right that either may have against the other on account of any loss or damage to
their respective property to the extent such loss or damage is insurable under
policies of insurance for fire and all risk coverage, theft, public liability,
or other similar insurance.

    10.5. Additional Insurance Obligations. The limits of policies of insurance
required of Tenant and Landlord under this Lease shall never be decreased, but
shall be increased in accordance with increases, if any, necessary to maintain
policy limits from time to time customary and usual for a comparable first class
office building in Los Angeles. Additionally, Tenant shall carry and maintain
during the entire Lease Term, at Tenant's sole cost and expense, such other
reasonable types of insurance coverage and in such reasonable amounts covering
the Premises and Tenant's operations therein, as are customary and usual for a
comparable first class office building in Los Angeles and required by Landlord
of other tenants in the Building.

    10.6. Landlord's Insurance. Landlord shall carry public liability and
contractual indemnity insurance in the amount of at least $3,000,000 combined
single limit coverage and fire and extended coverage for additional perils in
the amount of at least $3,000,000.


ARTICLE 11.

DAMAGE AND DESTRUCTION


    11.1. Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any common areas of the Building serving or
providing access to the Premises shall be damaged by fire or other casualty,
Landlord shall promptly and diligently, subject to reasonable delays for
insurance adjustment or other matters beyond Landlord's reasonable control, and
subject to all other terms of this Article 11, restore the Base, Shell, and Core
of the Premises and improvements to the Building not built by or for a tenant
(collectively, the "Base, Shell and Core") and such common areas. Such
restoration shall be to substantially the same condition of the Base, Shell, and
Core and common areas prior to the casualty, except for modifications required
by zoning and building codes and other laws or by the holder of a mortgage on
the Building, or the lessor of a ground or underlying lease with respect to the
Real Property and/or the Building, or any other modifications to the common
areas deemed desirable by Landlord, provided access to the Premises and any
common restrooms serving the Premises shall not he materially impaired.
Notwithstanding any other provision of this Lease, upon the occurrence of any
damage to the Premises, Tenant shall assign to Landlord (or to any party
designated by Landlord) all insurance proceeds payable to Tenant under Tenant's
insurance required under Section 10.3 of this Lease, and Landlord shall repair
any injury or damage to the Original Improvements installed in the Premises and
shall return such Original Improvements to their original condition; provided
that if the cost of such repair by Landlord exceeds the amount of insurance
proceeds received by Landlord from Tenant's insurance carrier, as assigned by
Tenant, the cost of such repairs shall be paid by Tenant to Landlord prior to
Landlord's repair of the damage. In connection with such repairs and
replacements, Tenant shall, prior to the commencement of construction, submit to
Landlord, for Landlord's review and approval, all plans, specifications and
working drawings relating thereto, and Landlord shall select the contractors to
perform such improvement work. Such submittal of plans and construction of
improvements shall be performed in substantial compliance with the terms of the
Work Letter as

20

--------------------------------------------------------------------------------

though such construction of improvements were the initial construction of the
Tenant Improvements. Landlord shall not be liable for any inconvenience or
annoyance to Tenant or its visitors, or injury to Tenant's business resulting in
any way from such damage or the repair thereof; provided however, that if such
fire or other casualty shall have damaged the Premises or common areas necessary
to Tenant's occupancy, and if such damage is not the result of the negligence or
wilful misconduct of Tenant or Tenant's employees, contractors, licensees, or
invitees, Landlord shall allow Tenant a proportionate abatement of Rent to the
extent Landlord is reimbursed from the proceeds of rental interruption insurance
purchased by Landlord as part of Operating Expenses, during the time and to the
extent the Premises are unfit for occupancy for the purposes permitted under
this Lease, and not occupied by Tenant as a result thereof.

    11.2. Landlord's Option to Repair. Notwithstanding the terms of Section 11.1
of this Lease, Landlord may elect not to rebuild and/or restore the Premises
and/or Building and instead terminate this Lease by notifying Tenant in writing
of such termination within thirty (30) days after the date of damage, such
notice to include a termination date giving Tenant ninety (90) days to vacate
the Premises, but Landlord may so elect only if the Building shall be damaged by
fire or other casualty or cause, whether or not the Premises are affected, and
one or more of the following conditions is present: (i) repairs cannot
reasonably be completed within one hundred twenty (120) days of the date of
damage (when such repairs are made without the payment of overtime or other
premiums); (ii) the holder of any mortgage on the Building or ground or
underlying lessor with respect to the Real Property and/or the Building shall
require that the insurance proceeds or any portion thereof be used to retire the
mortgage debt, or shall terminate the ground or underlying lease, as the case
may be; or (iii) the damage is not fully covered, except for deductible amounts,
by Landlord's insurance policies. Provided, however, in the event the Building
shall be damaged to the extent of fifty percent (50%) or more of its replacement
cost, either Landlord or Tenant may elect to cancel and terminate this Lease
upon written notice to the other within thirty (30) days after the damage. In
addition, in the event that (A) the Premises are totally destroyed or damaged to
any substantial extent and such destruction or damage cannot be repaired by
Landlord within a period of thirty (30) days after the date of such damage or
destruction and Landlord is unable to provide Tenant with comparable temporary
premises reasonably acceptable to Tenant (provided that Tenant shall have the
right to terminate this Lease if Tenant is unable to relocate back to the
Premises within an additional thirty (30) day period), or (B) the Premises or
the Building is destroyed or damaged to any substantial extent during the last
twenty-four (24) months of the Lease Term, then notwithstanding anything
contained in this Article 11, either party shall have the option to terminate
this Lease by giving written notice to the other party of the exercise of such
option within thirty (30) days after such damage or destruction, in which event
this Lease shall cease and terminate as of the date of such notice. Upon any
such termination of this Lease pursuant to this Section 11.2, Tenant shall pay
the Base Rent and Additional Rent, properly apportioned up to such date of
destruction, and both parties hereto shall thereafter be freed and discharged of
all further obligations hereunder, except as provided for in provisions of this
Lease which by their terms survive the expiration or earlier termination of the
Lease Term. Notwithstanding anything to the contrary contained in this
Article 11, Tenant shall have the right to terminate this Lease if it is unable
to reasonably conduct its business within the Premises as a result of damage or
destruction of the Premises or the Building for thirty (30) consecutive days and
in fact does not conduct its business in the Premises during such thirty (30)
consecutive day period and Landlord is unable to provide Tenant with comparable
temporary premises reasonably acceptable to Tenant. If Tenant attempts to use
the Premises during such thirty (30) consecutive day period but is unable to
derive substantially the same income from the conduct of its business from the
Premises (at least eighty-five percent (85%) of the pre-damage income) after
such damage or destruction as before the event of damage or destruction as a
result of the material loss of use of the Premises rather than as a result of
any external market condition changes (such as a change in peak season to
non-peak season or the fact that special events producing income prior to the
damage or destruction were complete) then it will be deemed that

21

--------------------------------------------------------------------------------

Tenant's attempted use during such thirty (30) consecutive day period will not
be deemed "doing business in the Premises".

    11.3. Waiver of Statutory Provisions. The provisions of this Lease,
including this Article 11, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises, the Building or any other portion of the Real Property, and any
statute or regulation of the State of California, including, without limitation,
Sections 1932(2) and 1933(4) of the California Civil Code, with respect to any
rights or obligations concerning damage or destruction in the absence of an
express agreement between the parties, and any other statute or regulation, now
or hereafter in effect, shall have no application to this Lease or any damage or
destruction to all or any part of the Premises, the Building or any other
portion of the Real Property; provided, however, that such waivers are not
intended to limit or impair any express rights or privileges which may have been
granted to Tenant in this Lease.


ARTICLE 12.

NONWAIVER


    No waiver of any provision or breach of this Lease shall be implied by any
failure of Landlord or Tenant to enforce any remedy on account of the violation
of such provision, even if such violation shall continue or be repeated
subsequently, any waiver by Landlord or Tenant of any provision of this Lease
may only be in writing, and no express waiver shall affect any provision other
than the one specified in such waiver and that one only for the time and in the
manner specifically stated. Forbearance by Landlord or Tenant in enforcement of
one or more of the remedies herein provided upon an event of default shall not
be deemed or construed to constitute a waiver of such default. The acceptance of
any Rent hereunder by Landlord following the occurrence of any default, whether
or not known to Landlord, shall not be deemed a waiver of any such default,
except only a default in the payment of the Rent so accepted, Tenant's payment
of any Rent hereunder shall not constitute a waiver by Tenant of any breach or
default by Landlord under this Lease.


ARTICLE 13.

CONDEMNATION


    13.1. Permanent Taking. If the whole or any part of the Premises or Building
shall be taken by power of eminent domain or condemned by any competent
authority for any public or quasi-public use or purpose, or if any adjacent
property or street shall be so taken or condemned, or reconfigured or vacated by
such authority in such manner as to require the use, reconstruction or
remodeling of any part of the Premises or Building, or if Landlord shall grant a
deed or other instrument in lieu of such taking by eminent domain or
condemnation (each, a "Taking"), Landlord shall have the option to terminate
this Lease upon ninety (90) days' notice, provided such notice is given no later
than one hundred eighty (180) days after the date of such taking, condemnation,
reconfiguration, vacation, deed or other instrument. If more than twenty-five
percent (25%) of the rentable square feet of the Premises is taken, if access to
the Premises is substantially impaired, or if Tenant is unable to conduct
Tenant's business as then being conducted within the Premises as a result of a
Taking, Tenant shall have the option to terminate this Lease upon ninety (90)
days' notice, provided such notice is given no later than one hundred eighty
(180) days after the date of such Taking. Landlord shall be entitled to receive
the entire award or payment in connection therewith, except that Tenant shall
have the right to file any separate claim for award for the taking of the
unamortized value of tenant improvements which Tenant has installed and paid
for, for Tenant's moving expenses and for Tenant's goodwill if such separate
claim is permitted by law but, if such separate claim is not so permitted then
Tenant may join in Landlord's claim but only to the extent of seeking award for
the Taking of such items stated in this sentence. If the authority making the
award fails to make an allocation for such item or items, then the entire award
shall be Landlord's. All Rent shall be apportioned as of the date of such
termination, or

22

--------------------------------------------------------------------------------

the date of such taking, whichever shall first occur. If any part of the
Premises shall be taken, and this Lease shall not be so terminated, the Rent
shall be proportionately abated. Tenant hereby waives any and all rights it
might otherwise have pursuant to Section 1265.130 of the California Code of
Civil Procedure.

    13.2. Temporary Taking. Notwithstanding anything to the contrary contained
in this Article 13, in the event of a temporary taking of all or any portion of
the Premises that does not render the Premises unusable by Tenant for the
conduct of Tenant's business as then being conducted, for a period of one
hundred and eighty (180) days or less, then this Lease shall not terminate but
the Base Rent and the Additional Rent shall be abated for the period of such
taking in proportion to the ratio that the amount of rentable square feet of the
Premises taken bears to the total rentable square feet of the Premises. Landlord
shall be entitled to receive the entire award made in connection with any such
temporary taking.


ARTICLE 14.

ASSIGNMENT AND SUBLETTING


    14.1. Transfers. Tenant shall not, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld or delayed as
provided in Section 14.2 below, assign, mortgage, pledge, hypothecate, encumber,
or permit any lien to attach to, or otherwise transfer, this Lease or any
interest hereunder, permit any assignment or other such foregoing transfer of
this Lease or any interest hereunder by operation of law, sublet the Premises or
any part thereof, or permit the use of the Premises by any persons other than
Tenant and its employees (all of the foregoing are hereinafter sometimes
referred to collectively as "Transfers" and any person to whom any Transfer is
made or sought to be made is hereinafter sometimes referred to as a
"Transferee"), except as otherwise provided in Section 14.7 below. If Tenant
shall desire Landlord's consent to any Transfer, Tenant shall notify Landlord in
writing, which notice (the "Transfer Notice") shall include (i) the proposed
effective date of the Transfer, which shall not be less than thirty (30) days
after the date of delivery of the Transfer Notice, (ii) a description of the
portion of the Premises to be transferred (the "Subject Space"), (iii) all of
the terms of the proposed Transfer and the consideration therefor, including a
calculation of the "Transfer Premium," as that term is defined in Section 14.3
below, in connection with such Transfer, the name and address of the proposed
Transferee, and a copy of all existing and/or proposed documentation pertaining
to the proposed Transfer, including all existing operative documents to be
executed to evidence such Transfer or the agreements incidental or related to
such Transfer, and (iv) current financial statements of the proposed Transferee
certified by an officer, partner or owner thereof, and any other information
reasonably required by Landlord, which will enable Landlord to determine the
financial responsibility, character, and reputation of the proposed Transferee,
nature of such Transferee's business and proposed use of the Subject Space, and
such other information as Landlord may reasonably require. Any Transfer made
without Landlord's prior written consent shall, at Landlord's option, be null,
void, and of no effect, and shall, at Landlord's option, constitute a default by
Tenant under this Lease. Whether or not Landlord shall grant consent, Tenant
shall pay Landlord's actual out-of-pocket review and processing fees, as well as
any reasonable out-of-pocket legal fees incurred by Landlord, within thirty (30)
days after written request by Landlord.

    14.2. Landlord's Consent. Landlord shall not unreasonably withhold or delay
its consent to any proposed Transfer of the Subject Space to the Transferee on
the terms specified in the Transfer Notice. Landlord agrees that it shall either
consent, refuse consent or exercise its rights under Section 14.4 above no later
than fifteen (15) days following Landlord's receipt of all of the documents and
information described in Section 14.1. In the event Landlord fails to respond to
Tenant's request for consent within such fifteen (15) day period, then
Landlord's failure to so act within said 15-day period shall be deemed consent
to the proposed subletting or assignment. If Landlord notifies Tenant in writing
of its intention to exercise the rights of recapture provided under
Section 14.4, then Tenant

23

--------------------------------------------------------------------------------

shall have ten (10) days after delivery of such notification to withdraw the
request for assignment or subletting. The parties hereby agree that it shall be
reasonable under this Lease and under any applicable law for Landlord to
withhold consent to any proposed Transfer where one or more of the following
apply, without limitation as to other reasonable grounds for withholding
consent:

    14.2.1. The Transferee is of a character or reputation or engaged in a
business which is not consistent with the then existing tenants of the Building
or Project;

    14.2.2. The Transferee intends to use the Subject Space for purposes which
are not permitted under this Lease or the use permitted by Landlord of
comparable space in the Building except with respect to any retail space on the
ground floor;

    14.2.3. The Transferee is either a governmental agency or instrumentality
thereof; provided, however, that Tenant shall be entitled to assign, sublet or
otherwise transfer to a governmental agency or instrumentality thereof to the
extent Landlord has leased or has permitted the lease of space to a comparable
governmental agency or instrumentality thereof of comparable stature;

    14.2.4. The Transfer will result in substantially more occupants than the
number of people utilizing comparable space in the Building;

    14.2.5. The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities involved under the Lease on
the date consent is requested in Landlord's reasonable judgment;

    14.2.6. The proposed Transfer would cause Landlord to be in violation of
another lease or agreement to which Landlord is a party, or would give an
occupant of the Building a right to cancel its lease;

    14.2.7. Intentionally deleted; or

    14.2.8. Either (a) the proposed Transferee occupies space in the Building at
the time of the request for consent (provided, however, that Tenant may assign
or sublease space to an occupant of the Building to the extent Landlord cannot
meet such occupant's space needs or to the extent such occupant occupies space
on the same floor as to which the Premises are located or on a floor contiguous
to a floor leased by Tenant), or (b) Landlord is in exclusive negotiations with
such proposed Transferee to lease a particular space in the Building at such
time.

    If Landlord consents to any Transfer pursuant to the terms of this
Section 14.2 (and does not exercise any recapture rights Landlord may have under
Section 14.4 of this Lease), Tenant may within nine (9) months after Landlord's
consent, but not later than the expiration of said nine-month period, enter into
such Transfer of the Premises or portion thereof, upon substantially the same
terms and conditions as are set forth in the Transfer Notice furnished by Tenant
to Landlord pursuant to Section 14.1 of this Lease, provided that if there are
any changes in the terms and conditions from those specified in the Transfer
Notice (i) such that Landlord would initially have been entitled to refuse its
consent to such Transfer under this Section 14.2, or (ii) which would cause the
proposed Transfer to be more favorable to the Transferee than the terms set
forth in Tenant's original Transfer Notice, Tenant shall again submit the
Transfer to Landlord for its approval and other action under this Article 14
(including Landlord's right of recapture, if any, under Section 14.4 of this
Lease).

24

--------------------------------------------------------------------------------



    14.3. Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any "Transfer Premium," as that term is defined
in this Section 14.3, received by Tenant from such Transferee. "Transfer
Premium" shall mean all rent, additional rent or other consideration payable by
such Transferee in excess of the Rent and Additional Rent payable by Tenant
under this Lease on a per rentable square foot basis if less than all of the
Premises is transferred, less Tenant's actual costs and expenses incurred and
paid by Tenant in connection with such Transfer (including but not limited to
costs of Transfer such as brokerage commissions, improvement allowance and
reasonable legal fees). "Transfer Premium" shall also include, but not be
limited to, key money and bonus money paid by Transferee to Tenant in connection
with such Transfer, and any payment in excess of fair market value for products
or services rendered by Tenant to Transferee as a subterfuge to avoid the
provisions of this Section.

    14.4. Landlord's Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, Landlord shall have the option, by giving
written notice to Tenant within fifteen (15) days after receipt of any Transfer
Notice, to (i) recapture the Subject Space. Such recapture notice shall cancel
and terminate this Lease, or create a sublease or assignment, as the case may
be, with respect to the Subject Space as of the date stated in the Transfer
Notice as the effective date of the proposed Transfer until the last day of the
term of the Transfer as set forth in the Transfer Notice. In the event of a
recapture by Landlord, if this Lease shall be canceled with respect to less than
the entire Premises, the Rent reserved herein shall be prorated on the basis of
the number of rentable square feet retained by Tenant in proportion to the
number of rentable square feet contained in the Premises, and this Lease as so
amended shall continue thereafter in full force and effect, and upon request of
either party, the parties shall execute written confirmation of the same. If
Landlord declines, or fails to elect in a timely manner to recapture the Subject
Space under this Section 14.4, then, provided Landlord has consented to the
proposed Transfer, Tenant shall be entitled to proceed to transfer the Subject
Space to the proposed Transferee, subject to provisions of the last paragraph of
Section 14.2 of this Lease.

    14.5. Effect of Transfer. If Landlord consents to a Transfer, (i) the terms
and conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord,
(iv) Tenant shall furnish upon Landlord's request a complete statement,
certified by an independent certified public accountant, or Tenant's chief
financial officer, setting forth in detail the computation of any Transfer
Premium Tenant has derived and shall derive from such Transfer, and (v) no
Transfer relating to this Lease or agreement entered into with respect thereto,
whether with or without Landlord's consent, shall relieve Tenant or any
guarantor of the Lease from liability under this Lease. Landlord or its
authorized representatives shall have the right at all reasonable times after
reasonable notice and at Landlord's sole cost to audit the books, records and
papers of Tenant relating to any Transfer, and shall have the right to make
copies thereof.

    14.6. Additional Transfers. For purposes of this Lease, the term "Transfer"
shall also include (i) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of twenty-five percent (25%) or
more of the partners, or transfer of twenty-five percent or more of partnership
interests, within a twelve (12)-month period, or the dissolution of the
partnership without immediate reconstitution thereof, and (ii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant, the sale or other transfer of
more than an aggregate of fifty percent (50%) of the voting shares of Tenant
(other than to immediate family members by reason of gift or death), within a
twelve (12) month period, or (B) the sale, mortgage, hypothecation or pledge of
more than an aggregate of fifty percent (50%) of the value of the unencumbered
assets of Tenant within a twelve (12) month period ((A) and (B) are collectively
hereinafter referred to as "Ownership

25

--------------------------------------------------------------------------------

Changes"). Notwithstanding anything to the contrary contained in this
Article 14, any Ownership Change shall not be deemed an act of assignment under
this Article 14 provided that (1) the net worth of the Tenant or the successor
entity or purchaser, as applicable, after the Ownership Change shall not be less
than the net worth of Tenant as of the date of execution and delivery of this
Lease, (2) the business of Tenant continues to be operated as a going concern
from the Premises subsequent to such event, and (3) Landlord receives notice of
any such event at least ten (10) days after the effective date of such event.

    14.7. Non-Transfers. Notwithstanding anything to the contrary contained in
this Article 14, any change in the stock ownership of Tenant in accordance with
Section 14.6 shall not be deemed an act of assignment under this Article 14
provided that the net worth of the corporate Tenant after the stock transfer
shall not be less than the net worth of the corporate initial Tenant ("Original
Tenant") as of the date of execution and delivery of this Lease. Further, any
assignment of the Lease by operation of law, or otherwise, incidental to the
merger or consolidation of Tenant with any other entity or in connection with a
sale of substantially all of the assets of Tenant shall not require Landlord's
consent provided (i) the successor entity or purchaser has a net worth at least
equal to the net worth of the Tenant as of the date of execution and delivery of
this Lease, (ii) the business continues to be operated as a going concern from
the Premises subsequent to such event, and (iii) Landlord receives notice of any
such event at least ten (10) days after the effective date of such event.
Notwithstanding anything to the contrary contained in this Article 14 and as an
express exception to Landlord's right of recapture provided in Section 14.4, the
Original Tenant may assign its interest in this Lease or sublet the Premises to
a subsidiary that is wholly owned by Original Tenant or to any corporation which
is affiliated with Original Tenant under common ownership or control (each, an
"Affiliate") without Landlord's consent but upon ten (10) days prior notice to
Landlord, subject to the following conditions: (A) at least fifty percent (50%)
of the stock or other ownership interest in the Affiliate is held by the
Original Tenant or under common control of Original Tenant's parent, (B) the
Original Tenant shall remain liable for the performance of all of the terms,
covenants and conditions of this Lease, (C) said Original Tenant provides
Landlord written notice of such assignment or subletting within ten (10) days
after the effective date thereof, (D) the Affiliate is of good character,
reputation, credit and professional standing, (E) the Affiliate has a net worth
at least equal to the net worth of the Original Tenant as of the date of
execution and delivery of this Lease, and (F) such assignment or sublease is not
a subterfuge by Tenant to avoid its obligations under this Lease. "Control," as
used in this Section 14.7, shall mean the ownership, directly or indirectly, of
at least fifty-one percent (51%) of the voting securities of, or possession of
the right to vote, in the ordinary direction of its affairs, of at least
fifty-one percent (51%) of the voting interest in, any person or entity.


ARTICLE 15.

SURRENDER OF PREMISES; OWNERSHIP
AND REMOVAL OF TRADE FIXTURES


    15.1  Surrender of Premises. No act or thing done by Landlord or any agent
or employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord or a surrender of the Premises unless such intent is
specifically acknowledged in a writing signed by Landlord. The delivery of keys
to the Premises to Landlord or any agent or employee of Landlord shall not
constitute a surrender of the Premises or effect a termination of this Lease,
whether or not the keys are thereafter retained by Landlord, and notwithstanding
such delivery Tenant shall be entitled to the return of such keys at any
reasonable time upon request until this Lease shall have been properly
terminated. The voluntary or other surrender of this Lease by Tenant, whether
accepted by Landlord or not, or a mutual termination hereof, shall not work a
merger, and at the option of Landlord shall operate as an assignment to Landlord
of all subleases or subtenancies affecting the Premises.

26

--------------------------------------------------------------------------------

    15.2. Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted. Upon such expiration or termination, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Promises all debris and
rubbish, and such items of furniture, equipment, free-standing cabinet work, and
other articles of personal property owned by Tenant or installed or placed by
Tenant at its expense in the Premises, and such similar articles of any other
persons claiming under Tenant, as Landlord may, in its sole discretion, require
to be removed, and Tenant shall repair at its own expense all damage to the
Premises and Building resulting from such removal. Tenant shall not be required
to remove (i) the improvements in the Original Premises existing as of the date
of this Lease, (ii) the Tenant Improvements described in and to be constructed
in accordance with the Work Letter attached to this Lease as Exhibit B,
(iii) any Alterations or tenant improvements which are customary and typical for
business office operations subject to Section 8.4, and (iv) any Alteration or
tenant improvement installed by Tenant with Landlord's prior written approval
unless such removal was required by Landlord as a condition precedent to
Landlord's consent thereto and such condition was imposed at the time Landlord
so consented to such Alteration or tenant improvement. Nothing contained in this
Lease shall be construed as creating a security interest or other property
interest in Tenant's furniture, fixtures and equipment and Tenant shall be
entitled to remove such items at any time during the term of this Lease or upon
expiration or earlier termination of this Lease.


ARTICLE 16.

HOLDING OVER


    If Tenant holds over after the expiration of the Lease Term hereof, with or
without the express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Rent shall be payable at a monthly rate
equal to one hundred fifty percent (150%) the Rent applicable during the last
rental period of the Lease Term under this Lease. Such month-to-month tenancy
shall be subject to every other term, covenant and agreement contained herein.
Nothing contained in this Article 16 shall be construed as consent by Landlord
to any holding over by Tenant, and Landlord expressly reserves the right to
require Tenant to surrender possession of the Premises to Landlord as provided
in this Lease upon the expiration or other termination of this Lease. The
provisions of this Article 16 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law. If
Tenant fails to surrender the Premises upon the termination or expiration of
this Lease, in addition to any other liabilities to Landlord accruing therefrom,
Tenant shall he responsible to Landlord for all damage which Landlord shall
suffer by reason thereof. Notwithstanding anything to the contrary contained in
this Article 16, if Tenant holds over in possession of the Premises with
Landlord's express written permission (it being understood and agreed that
Landlord shall have the right to grant or deny such permission in Landlord's
sole and absolute discretion), then Tenant shall pay Landlord Rent at the rate
and subject to the Additional Rent provisions of this lease which were in effect
during the last month of the then most recently expired term unless and until
Landlord gives Tenant at least thirty (30) days prior written notice increasing
the Rent. It is the intention of the parties that Tenant shall have at least
thirty (30) days written notice before any increase in Rent, consistent with the
nature of the holdover tenancy as a month-to-month tenancy if and only if such
holdover is with Landlord's express written permission.

27

--------------------------------------------------------------------------------


ARTICLE 17.

ESTOPPEL CERTIFICATES


    Within twenty (20) days following a request in writing by Landlord, Tenant
shall execute and deliver to Landlord an estoppel certificate, which, as
submitted by Landlord, shall be substantially in the form of Exhibit E, attached
hereto (or such other commercially reasonable form as may be required by any
prospective mortgagee or purchaser of the Project, or any portion thereof),
indicating therein any exceptions thereto that may exist at that time, and shall
also contain any other information reasonably requested by Landlord or
Landlord's mortgagee or prospective mortgagee.


ARTICLE 18.

SUBORDINATION


    This Lease is subject and subordinate to all present and future ground or
underlying leases of the Real Property and to the lien of any mortgages or trust
deeds, now or hereafter in force against the Real Property and the Building, if
any, and to all renewals, extensions, modifications, consolidations and
replacements thereof, and to all advances made or hereafter to be made upon the
security of such mortgages or trust deeds, subject to Tenant's prior receipt of
a commercially reasonable non-disturbance agreement unless the holders of such
mortgages or trust deeds, or the lessors under such ground lease or underlying
leases, require in writing that this Lease be superior thereto. Tenant covenants
and agrees in the event any proceedings are brought for the foreclosure of any
such mortgage, or if any ground or underlying lease is terminated, to attorn,
without any deductions or set-offs (except the concessions to Tenant provided in
Exhibit B attached hereto to the extent continuing after foreclosure)
whatsoever, to the purchaser upon any such foreclosure sale, or to the lessor of
such ground or underlying lease, as the case may be, if so requested to do so by
such purchaser or lessor, and to recognize such purchaser or lessor as the
lessor under this Lease, subject to Tenant's prior receipt of a commercially
reasonable non-disturbance agreement. Tenant shall, within ten (10) days of
request by Landlord, execute such further instruments or assurances as Landlord
may reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, ground leases or
underlying leases.


ARTICLE 19.

DEFAULTS; REMEDIES


    19.1. Events of Default. The occurrence of any of the following shall
constitute a default of this Lease by Tenant:

    19.1.1. Any failure by Tenant to pay any Rent or any other charge required
to be paid under this Lease, or any part thereof, when due unless such failure
is cured within ten (10) calendar days after written notice that same is past
due and unpaid; or

    19.1.2. Any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided, however, that if the nature of such default is
such that the same cannot reasonably be cured within a thirty (30)-day period,
Tenant shall not be deemed to be in default if it diligently commences such cure
within such period and thereafter diligently proceeds to rectify and cure said
default as soon as possible; or

    19.1.3. Abandonment of the Premises by Tenant; Abandonment is herein defined
to include, but is not limited to, any absence by Tenant from the Premises for
fourteen (14) consecutive business days or longer while in default of any
provision of this Lease; or

28

--------------------------------------------------------------------------------

    19.1.4. To the extent permitted by law, a general assignment by Tenant or
any guarantor of the Lease for the benefit of creditors, or the filing by or
against Tenant or any guarantor of any proceeding under an insolvency or
bankruptcy law, unless in the case of a proceeding filed against Tenant or any
guarantor the same is dismissed within ninety (90) days, or the appointment or a
trustee or receiver to take possession of all or substantially all of the assets
of Tenant or any guarantor, unless possession is restored to Tenant or such
guarantor within ninety (90) days, or any execution or other judicially
authorized seizure of all or substantially all of Tenant's assets located upon
the Premises or of Tenant's interest in this Lease, unless such seizure is
discharged within ninety (90) days; or

    19.1.5. The hypothecation or assignment of this Lease or subletting of the
Premises, or attempts at such actions, in violation of Article 14 hereof.

    19.2. Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity, the option to pursue any one or more of the
following remedies, each and all of which shall be cumulative and nonexclusive,
without any notice or demand whatsoever.

    19.2.1. Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor
provided that any such action shall be in compliance with all applicable laws;
and Landlord may recover from Tenant the following:

    (i)  The worth at the time of award of any unpaid rent which has been earned
at the time of such termination; plus

    (ii) The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

    (iii) The worth at the time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus

    (iv) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, all reasonable brokerage
commissions and advertising expenses incurred, expenses of remodeling the
Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant (all
amortized over the then remaining Lease Term); and

    (v) At Landlord's election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.

The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Paragraphs 19.2.1(i)
and (ii), above, the "worth at the time of award" shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law. As used in
Paragraph 19.2.1(iii) above, the "worth at the time of award" shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus one percent (1%).

29

--------------------------------------------------------------------------------

    19.2.2. Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

    19.3. Sublesses of Tenant. Whether or not Landlord elects to terminate this
Lease on account of any default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession (collectively,
"Subleases") entered into by Tenant and affecting the Premises, with the
exception of any Sublease wherein the subtenant (i) occupies more than fifty
percent (50%) of a floor of the Building, (ii) has an equal or greater net worth
than Tenant as of the date of this Lease, (iii) is not an Affiliate of Tenant,
or may, in Landlord's sole discretion, succeed to Tenant's interest in such
Subleases. In the event of Landlord's election to succeed to Tenant's interest
in any such Subleases, Tenant shall, as of the date of notice by Landlord of
such election, have no further right to or interest in the rent or other
consideration receivable thereunder.

    19.4. Form of Payment After Default. Following the occurrence of an event of
default by Tenant, Landlord shall have the right to require that any or all
subsequent amounts paid by Tenant to Landlord hereunder, whether in the cure of
the default in question or otherwise, be paid in the form of cash, money order,
cashier's or certified check drawn on an institution acceptable to Landlord, or
by other means approved by Landlord, notwithstanding any prior practice of
accepting payments in any different form.

    19.5. Waiver or Default. No waiver by Landlord or Tenant of any violation or
breach of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other or later violation or
breach of the same or any other of the terms, provisions, and covenants herein
contained. Forbearance by Landlord in enforcement of one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default. The acceptance of any Rent hereunder by
Landlord following the occurrence of any default, whether or not known to
Landlord, shall not be deemed a waiver of any such default, except only a
default in the payment of the Rent so accepted.

    19.6. Efforts to Relet. For the purposes of this Article 19, Tenant's right
to possession shall not be deemed to have been terminated by efforts of Landlord
to relet the Premises, by its acts of maintenance or preservation with respect
to the Premises, or by appointment of a receiver to protect Landlord's interests
hereunder. The foregoing enumeration is not exhaustive, but merely illustrative
of acts which may be performed by Landlord without terminating Tenant's right to
possession.

    19.7. Abatement of Rent When Tenant is Prevented from Using Premises. In the
event that Tenant is prevented from using, and does not use, the Premises or any
portion thereof, for five (5) consecutive business days or ten (10) business
days in any twelve (12) month period (the "Eligibility Period") as a result of
(i) any damage or destruction to the Premises, the Building Parking Facility
(without the provision of reasonable substitute parking) and/or the Building,
(ii) any repair, maintenance or alteration performed by Landlord after the Lease
Commencement Date, which substantially interferes with Tenant's use of the
Premises, the Building Parking Facility (without the provision of reasonable
substitute parking) and/or the Building, (iii) any failure by Landlord to
provide Tenant with services or access to the Premises, the Building Parking
Facility (without the provision of reasonable substitute parking) and/or the
Building, (iv) because of an eminent domain proceeding, or (v) because of the
presence of Hazardous Materials in, on or around the Premises, the Building or
the Project which poses a health risk to occupants of the Premises, not
introduced or caused to be released by Tenant, then Tenant's Rent shall be
equitably abated or reduced, as the case may be, after expiration of the

30

--------------------------------------------------------------------------------

Eligibility Period for such time that Tenant continues to be so prevented from
using, and does not use, the Premises or a portion thereof, in the proportion
that the rentable area of the portion of the Premises that Tenant is prevented
from using, and does not use, bears to the total rentable area of the Premises.
However, in the event that Tenant is prevented from conducting, and does not
conduct, its business in any portion of the Premises for a period of time in
excess of the Eligibility Period, and the remaining portion of the Premises is
not sufficient to allow Tenant to effectively conduct its business therein, and
if Tenant does not conduct its business from such remaining portion, then for
such time after expiration of the Eligibility Period during which Tenant is so
prevented from effectively conducting its business therein, the Rent for the
entire Premises shall be abated; provided, however, if Tenant reoccupies and
conducts its business from any portion of the Premises during such period, the
Rent allocable to such reoccupied portion, based on the proportion that the
rentable area of such reoccupied portion of the Premises bears to the total
rentable area of the Premises, shall be payable by Tenant from the date such
business operations commence. If Tenant's right to abatement occurs because of
an eminent domain taking and/or because of damage or destruction to the
Premises, the Building Parking Facility (without the provision of reasonable
substitute parking), the Building and/or Tenant's property, Tenant's abatement
period shall continue until Tenant has been given reasonably sufficient time,
and sufficient access to the Premises, the Building Parking Facility and/or the
Building, to rebuild such portion it is required to rebuild, to install its
property, furniture, fixtures, and equipment to the extent the same shall have
been removed and/or damaged as a result of such damage or destruction and/or
eminent domain taking and to move in over a weekend. To the extent Tenant is
entitled to abatement without regard to the Eligibility Period, because of an
event covered by Articles 11 [Damage or Destruction] and 13 [Condemnation] of
the Lease, then the Eligibility Period shall not be applicable. To the extent
Tenant has prepaid rent (as it does each month since Rent is due on the first
day of each month) and Tenant is subsequently entitled to an abatement, such
prepaid, and subsequently abated, Rent should be refunded to, and paid by
Landlord to, Tenant within thirty (30) days after the end of the appropriate
month.


ARTICLE 20.

COVENANT OF QUIET ENJOYMENT


    Subject to the terms and provisions of this Lease, Landlord covenants that
Tenant shall, during the Lease Term, peaceably and quietly have, hold and enjoy
the Premises subject to the terms, covenants, conditions, provisions and
agreements hereof without interference by Landlord or by any persons lawfully
claiming by or through Landlord. The foregoing covenant is in lieu of any other
covenant express or implied.


ARTICLE 21.

SECURITY DEPOSIT


    Landlord and Tenant acknowledge that Landlord is currently holding Tenant's
security deposit in the amount of $57,190.37 under the Original Lease. The
parties agree that Landlord shall retain the deposit described in the foregoing
sentence as the "Security Deposit" under this Lease notwithstanding anything to
the contrary contained in the Original Leases. Tenant shall not be required to
deposit any sum in addition to the Security Deposit with Landlord upon execution
of this Lease. The Security Deposit shall be held by Landlord as security for
the faithful performance by Tenant of all the terms, covenants, and conditions
of this Lease to be kept and performed by Tenant during the Lease Term. The
Security Deposit shall not be mortgaged, assigned or encumbered in any manner
whatsoever by Tenant without the prior written consent of Landlord. If Tenant
defaults with respect to any provisions of this Lease, including, but not
limited to, the provisions relating to the payment of Rent, Landlord may, but
shall not be required to, use, apply or retain all or any part of the Security
Deposit for the payment of any Rent or any other sum in default, or for the
payment of any amount that Landlord

31

--------------------------------------------------------------------------------

may spend or become obligated to spend by reason of Tenant's default, or to
compensate Landlord for any other loss or damage that Landlord may suffer by
reason of Tenant's default. If any portion of the Security Deposit is so used or
applied, Tenant shall, within ten (10) days after written demand therefor,
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to its original amount, and Tenant's failure to do so shall be a default
under this Lease. If Tenant disputes the application of the Security Deposit,
Tenant may seek its appropriate remedies under law or in the equity. If the
amount applied by Landlord is less than or equal to $10,000 and Landlord demands
replenishment of such amount, then Tenant shall replenish such amount by payment
directly to Landlord during the pendency of any dispute as to said application
and demand for replenishment. However, if the amount applied by Landlord is
greater than $10,000 and Landlord demands replenishment of such amount, Tenant
will replenish the first $10,000 so demanded to be replenished by payment
directly to Landlord and shall place the balance for which replenishment is
demanded in an interest bearing escrow account with an escrow holder mutually
acceptable to both parties until such dispute is resolved, interest shall be
apportioned according to the resolution of the dispute. The use, application or
retention of the Security Deposit, or any portion thereof, by Landlord shall not
(a) prevent Landlord from exercising any other right or remedy provided by this
Lease or by law, it being intended that Landlord shall not first be required to
proceed against the Security Deposit, nor (b) operate as a limitation on any
recovery to which Landlord may otherwise be entitled. Tenant acknowledges that
Landlord has the right to transfer or mortgage its interest in the Real Property
and the Building and in this Lease and Tenant agrees that in the event of any
such transfer or mortgage, Landlord shall have the right to transfer or assign
the Security Deposit to the transferee or mortgagee. Upon such transfer or
assignment of the Security Deposit, Landlord shall thereby be released by Tenant
from all liability or obligation for the return of such Security Deposit and
Tenant shall look solely to such transferee or mortgagee for the return of the
Security Deposit provided said transferee assumes liability for the return to
Tenant of the Security Deposit. Landlord shall deposit the Security Deposit in
an interest-bearing account in Landlord's name with interest to accrue at the
rate which is paid on a money-market account offered by any retail or commercial
bank or savings and loan association qualified to do business and doing business
in Los Angeles, California, or, if such account is no longer offered, then at
the rate which is paid on a regular pass-book savings account offered by any
retail or commercial bank or savings and loan association qualified to do
business and doing business in Los Angeles, California and such interest shall
accrue to Tenant's benefit. Provided that Tenant is not in default of this Lease
beyond any applicable cure period, Landlord shall pay on each of the anniversary
dates of the Lease Commencement Date any interest earned and paid on the
Security Deposit to the respective date of said anniversary. Upon expiration of
this Lease, Landlord shall return the Security Deposit to Tenant, consistent
with the provisions of this Article 21, together with any interest which has
been paid thereon from the date of the last disbursement of interest to Tenant
until such date of expiration of this Lease. If Tenant is not then in default
beyond any applicable cure period, the Security Deposit, or any balance thereof,
shall be returned to Tenant, or, at Landlord's option, to the last assignee of
Tenant's interest hereunder, within thirty (30) days following the expiration of
the Lease Term. Tenant hereby waives the provisions of Section 1950.7 of the
California Civil Code, and all other provisions of law, now or hereafter in
force, which provide that Landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by Tenant or to clean the Premises, it being agreed that Landlord
may, in addition, claim those sums reasonably necessary to compensate Landlord
for any other loss or damage, foreseeable or unforeseeable, caused by the act or
omission of Tenant or any officer, employee, agent or invitee of Tenant.

32

--------------------------------------------------------------------------------




ARTICLE 22.

SUBSTITUTION OF OTHER PREMISES


    Intentionally Deleted.


ARTICLE 23.

SIGNS


    23.1. In General. Tenant shall be entitled, at its sole cost and expense, to
identification signage outside of Tenant's Premises on the floors on which
Tenant's Premises are located. The location, quality, design, style, lighting
and size of such signage shall be consistent with the Landlord's Building
standard signage program and shall be subject to Landlord's prior written
approval, in its reasonable discretion and shall include Tenant's logo. Upon the
expiration or earlier termination of this Lease, Tenant shall be responsible, at
its sole cost and expense, for the removal of such signage and the repair of all
damage to the Building caused by such removal.

    23.2. Building Directory. Tenant shall be entitled to one (1) line on the
Building directory to display Tenant's name and location in the Building.

    23.3. Prohibited Signage and Other Items. Any signs, notices, logos,
pictures, names or advertisements which are installed and that have not been
individually approved by Landlord may be removed without notice by Landlord at
the sole expense of Tenant. Tenant may not install any signs on the exterior or
roof of the Building or the common areas of the Building or the Real Property.
Any signs, window coverings, or blinds (even if the same are located behind the
Landlord approved window coverings for the Building), or other items visible
from the exterior of the Premises or Building are subject to the prior approval
of Landlord, in its sole discretion.


ARTICLE 24.

COMPLIANCE WITH LAW


    Tenant shall not do anything or suffer anything to be done in or about the
Premises which will in any way conflict with any law, statute, ordinance or
other governmental rule, regulation or requirement now in force or which may
hereafter be enacted or promulgated (collectively, "Applicable Laws"). At its
sole cost and expense, except as otherwise provided in the Work Letter attached
as Exhibit B to this Lease, Tenant shall promptly comply with any Applicable
Laws which relate to (i) Tenant's use of the Premises, (ii) the tenant
improvements, (iii) any Alterations made by Tenant to the Premises, or (iv) the
Base, Shell and Core, but as to the Base, Shell and Core, only to the extent
such obligations are triggered by Tenant's use of the Premises for other than
normal and customary business office purposes or because of Tenant's
installation of Alterations or Tenant Improvements which do not constitute
normal and customary business office improvements; provided, however, that costs
incurred by Landlord in connection with any modifications or additions after the
date of execution of this Lease other than the work to be performed by Landlord
under the Work Letter attached to this Lease shall be Operating Expenses to the
extent permitted under Section 4.2.4. Should any standard or regulation now or
hereafter be imposed on Landlord or Tenant by a state, federal or local
governmental body charged with the establishment, regulation and enforcement of
occupational, health or safety standards for employers, employees, landlords or
tenants, then Tenant agrees, at its sole cost and expense, to comply promptly
with such standards or regulations, but Landlord shall, subject to reimbursement
in accordance with Article 4 above, pay for any changes to the Base, Shell and
Core, Building Structure and/or Building Systems and Equipment required thereby
unless related to Tenant's specific use or improvement for other than normal and
customary business office operations, in which event Tenant shall be solely
responsible for payment therefor. A "call center" is deemed to be a normal and
customary business office operation; provided, however, that to the extent any
Applicable Law imposes

33

--------------------------------------------------------------------------------

a requirement that applies to call center operations and not to other normal and
customary business office operations, then to that extent, Tenant shall be
responsible for changes to the Building Structure and Building Systems and
Equipment. The judgment of any court of competent jurisdiction or the admission
of Tenant in any judicial action, regardless of whether Landlord is a party
thereto, that Tenant has violated any of said governmental measures, shall he
conclusive of that fact as between Landlord and Tenant.


ARTICLE 25.

LATE CHARGES


    If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee within five (5) days after said
amount is due, more than two (2) times in any twelve (12) consecutive month
period during the Lease Term, then Tenant shall pay to Landlord a late charge
equal to five percent (5%) of the amount due plus any attorneys' fees incurred
by Landlord by reason of Tenant's failure to pay Rent and/or other charges when
due hereunder. The late charge shall be deemed Additional Rent and the right to
require it shall be in addition to all of Landlord's other rights and remedies
hereunder or at law and shall not be construed as liquidated damages or as
limiting Landlord's remedies in any manner. In addition to the late charge
described above, any Rent or other amounts owing hereunder which are not paid
within three (3) days after the date they are due shall thereafter bear interest
until paid at a rate equal to ten percent (10%) per annum, provided that in no
case shall such rate be higher than the highest rate permitted by applicable
law.


ARTICLE 26.

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT


    26.1. Landlord's Cure. All covenants and agreements to be kept or performed
by Tenant under this Lease shall be performed by Tenant at Tenant's sole cost
and expense and without any reduction of Rent except as otherwise provided
elsewhere in this Lease. If Tenant shall fail to perform any of its obligations
under this Lease after expiration of any applicable notice and cure period, then
upon three (3) additional days notice from Landlord, Landlord may, but shall not
be obligated to, after reasonable prior notice to Tenant, make any such payment
or perform any such act on Tenant's part without waiving its right based upon
any default of Tenant and without releasing Tenant from any obligations
hereunder.

    26.2. Tenant's Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, within fifteen (15) days
after delivery by Landlord to Tenant of statements therefor) sums equal to
expenditures reasonably made and obligations incurred by Landlord in connection
with the remedying by Landlord of Tenant's defaults pursuant to the provisions
of Section 26.1.


ARTICLE 27.

ENTRY BY LANDLORD


    Landlord reserves the right at all reasonable times and upon reasonable
notice which shall be at least one (1) day in advance except in the case of an
emergency to the Tenant to enter the Premises to (i) inspect them; (ii) show the
Premises to prospective purchasers, mortgagees or ground or underlying lessors,
or, during the last twelve (12) months of the Lease Term, to prospective
Tenants; (iii) post notices of nonresponsibility; or (iv) alter, improve or
repair the Premises or the Building if necessary to comply with current building
codes or other applicable laws, or for structural alterations, repairs or
improvements to the Building conducted in accordance with the provisions of this
Lease. Notwithstanding anything to the contrary contained in this Article 27,
Landlord may enter the Premises at any time to (A) perform services required of
Landlord; and (B) take possession due to any breach of

34

--------------------------------------------------------------------------------

this Lease in the manner provided herein. Any such entries shall be without the
abatement of Rent and shall include the right to take such reasonable steps as
required to accomplish the stated purposes; provided, however, any such entry
shall be performed in a manner so as not to unreasonably interfere with Tenant's
use of the Premises and shall be performed after normal business hours if
reasonably practical. Landlord shall exercise its right of entry under this
Lease in a reasonable manner. Landlord and its agents, employees and contractors
shall comport themselves in such a manner as to not breach the confidentiality
of Tenant's business or records. Except in case of emergency, in no event shall
Landlord or its agents, employees or contractors enter Tenant's computer room.
Landlord shall not interfere with Tenant's electrical and mechanical equipment
located within the Premises or the Emergency Generator System located in the
basement of the Building without Tenant's prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed. Except as otherwise
set forth in Section 19.4, Tenant hereby waives any claims for damages or for
any injuries or inconvenience to or interference with Tenant's business, lost
profits, any loss of occupancy or quiet enjoyment of the Premises, and any other
loss occasioned thereby. For each of the above purposes, Landlord shall at all
times have a key with which to unlock all the doors in the Premises, excluding
Tenant's vaults, safes and special security areas designated in advance by
Tenant. In an emergency, Landlord shall have the right to use any means that
Landlord may deem proper to open the doors in and to the Premises. Any entry
into the Premises in the manner hereinbefore described shall not be deemed to be
a forcible or unlawful entry into, or a detainer of, the Premises, or an actual
or constructive eviction of Tenant from any portion of the Premises.


ARTICLE 28.

TENANT PARKING


    Tenant shall have the right to rent and the number and type of parking
spaces set forth in Section 11 of the Summary at the rates set forth in
Section 11 of the Summary. Tenant shall pay to Landlord all parking charges
along with Tenant's monthly rent payment. Tenant's continued right to use the
parking spaces and rent the parking passes is conditioned upon Tenant abiding by
all rules and regulations which are prescribed from time to time for the orderly
operation and use of the Building Parking Facility to the extent that Tenant
receives prior written notice of same. Landlord specifically reserves the right
to change the size, configuration, design, layout, location and all other
aspects of the Building Parking Facility and Tenant acknowledges and agrees that
Landlord may, without incurring any liability to Tenant and without any
abatement of Rent under this Lease, from time to time, close-off or restrict
access to the Building Parking Facility, or relocate Tenant's parking spaces to
other parking facilities and/or surface parking areas within a reasonable
distance of the Premises, for purposes of permitting or facilitating any such
construction, alteration or improvements with respect to the Building Parking
Facility or to accommodate or facilitate renovation, alteration, construction or
other modification of other improvements or structures located on the Real
Property as long as Tenant's use of the number of parking spaces rented under
this Lease is not reduced, restricted or impaired as a result thereof. Landlord
may delegate its responsibilities hereunder to a parking operator in which case
such parking operator shall have all the rights of control attributed hereby to
the Landlord and such owner, but such delegation shall in no way reduce or
eliminate Landlord's obligations to provide parking to Tenant as provided
hereunder.


ARTICLE 29.

FIRST OFFER RIGHT


    29.1. First Right Space. Subject to any rights granted to tenants occupying
the Project prior to Tenant, and provided that Tenant is not in default under
the terms of this Lease, Tenant shall have the right (the "First Offer Right")
to lease any space that may become available on the tenth (10th) floor of the
Building (the "First Right Space"), if all or any portion of the First Right
Space comes available

35

--------------------------------------------------------------------------------

for lease during the Lease Term, as the same may be extended. Upon all or any
portion of the First Right Space coming available, Landlord shall give Tenant a
written notice ("Offer Notice") of the availability of all or such portion of
the First Right Space, which Offer Notice shall include a summary of the
economic terms for which Landlord is willing to enter into a lease of the
available portion of the First Right Space. The parties acknowledge and agree
that except with respect to such economic terms, all of the terms and provisions
of this Lease shall apply to any lease by Tenant of any portion of the First
Right Space.

    29.2. Exercise Terms. Tenant shall have thirty (30) days from receipt by
Tenant of the Offer Notice to exercise the First Offer Right by delivering to
Landlord written notice of Tenant's election to exercise the First Offer Right.
If Tenant desires to lease the First Right Space but objects to the economic
terms set forth in the Offer Notice, Landlord and Tenant shall negotiate in good
faith in an attempt to reach an agreement with respect to the terms for Tenant's
lease of the available portion of the First Right Space. If Landlord and Tenant
are unable to agree on the terms of a lease of all or the available portion of
the First Right Space within fifteen (15) days after Landlord's delivery of the
Offer Notice, Landlord shall thereafter be free to lease such space to any third
party on such terms and conditions that Landlord reasonably deems appropriate;
provided, however, such terms and conditions shall not (without first offering
the same to Tenant with an opportunity to accept the same within five (5) days
following such offer) include economic terms and conditions which equate to less
than ninety-five percent (95%) in terms of quantifiable value to that which was
last offered to Tenant in writing in accordance with this Article.


ARTICLE 30.

MISCELLANEOUS PROVISIONS


    30.1. Terms. The necessary grammatical changes required to make the
provisions hereof apply either to corporations or partnerships or individuals,
men or women, as the case may require, shall in all cases be assumed as though
in each case fully expressed.

    30.2. Binding Effect. Each of the provisions of this Lease shall extend to
and shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective successors or assigns,
provided this clause shall not permit any assignment by Tenant contrary to the
provisions of Article 14 of this Lease.

    30.3. No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises are temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Building, the same shall
be without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.

    30.4. Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building require a modification or modifications of this
Lease, which modification or modifications will not cause an increased cost or
expense to Tenant or in any other way materially or adversely change the rights
and obligations of Tenant hereunder, then and in such event, Tenant agrees that
this Lease may be so modified subject to Tenant's prior reasonable consent after
reviewing said changes and agrees to execute whatever documents are required
therefor and deliver the same to Landlord within days following the request
therefor. Should Landlord or any such current or prospective mortgagee or ground
lessor require execution of a short form of Lease for recording, containing,
among other customary provisions, the names of the parties, a description of the
Premises and the Lease Term, Tenant agrees to execute such short form of Lease
and to deliver the same to Landlord within twenty (20) days following the
request therefor the recordation of which shall be at the sole cost and expense
of Landlord, and not included as an Operating Expense.

36

--------------------------------------------------------------------------------

    30.5. Transfer of Landlord's Interest. Tenant acknowledges that Landlord has
the right to transfer all or any portion of its interest in the Real Property
and Building and in this Lease, and Tenant agrees that in the event of any such
transfer, Landlord shall automatically be released from all liability under this
Lease not accrued as of the date of the transfer and Tenant agrees to look
solety to such transferee for the performance of Landlord's obligations
hereunder, accruing after the transfer (except for any unfulfilled Tenant
Improvement obligations), after the date of transfer upon agreement by such
transferee to fully assume and be liable for all obligations of this Lease to be
performed by Landlord which first accrue or arise after the date of the
conveyance, and Tenant shall attorn to such transferee.

    30.6. Prohibition Against Recording. Except as provided in Section 29.4 of
this Lease, neither this Lease, nor any memorandum, affidavit or other writing
with respect thereto, shall be recorded by Tenant with the Los Angeles County
Recorder's Office or by anyone acting through, under or on behalf of Tenant.

    30.7. Landlord's Title. Landlord's title is and always shall be paramount to
the title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

    30.8. Captions. The captions of Articles and Sections are for convenience
only and shall not be deemed to limit, construe, affect or alter the meaning of
such Articles and Sections.

    30.9. Relationship of Parties. Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant, it being expressly understood and
agreed that neither the method of computation of Rent nor any act of the parties
hereto shall be deemed to create any relationship between Landlord and Tenant
other than the relationship of landlord and tenant.

    30.10. Application of Payments. Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant's
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord, in its sole discretion, may elect.

    30.11. Time of Essence. Time is of the essence of this Lease and each of its
provisions.

    30.12. Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

    30.13. No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representation, including, but not limited to, any representation
whatsoever as to the amount of any item comprising Additional Rent or the amount
of the Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.

    30.14. Landlord Exculpation. It is expressly understood and agreed that
notwithstanding anything in this Lease to the contrary, and notwithstanding any
applicable law to the contrary, the liability of Landlord and the Landlord
Parties hereunder (including any successor landlord) and any recourse by Tenant
against Landlord or the Landlord Parties shall be limited solely and exclusively
to an amount which is equal to the interest of Landlord in the Building and
insurance proceeds, and neither Landlord, nor any of the Landlord Parties shall
have any personal liability therefor, and Tenant hereby

37

--------------------------------------------------------------------------------

expressly waives and releases such personal liability on behalf of itself and
all persons claiming by, through or under Tenant.

    30.15. Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. This Lease and
any side letter or separate agreement executed by Landlord and Tenant in
connection with this Lease and dated of even date herewith contain all of the
terms, covenants, conditions, warranties and agreements of the parties relating
in any manner to the rental, use and occupancy of the Premises, shall be
considered to be the only agreement between the parties hereto and their
representatives and agents, and none of the terms, covenants, conditions or
provisions of this Lease can be modified, deleted or added to except in writing
signed by the parties hereto. All negotiations and oral agreements acceptable to
both parties have been merged into and are included herein. There are no other
representations or warranties between the parties, and all reliance with respect
to representations is based totally upon the representations and agreements
contained in this Lease.

    30.16. Right to Lease. Landlord reserves the absolute right to effect such
other tenancies in the Building as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building subject
to Landlord's covenant to operate the Building in a manner consistent with that
comparable buildings in the vicinity of the Building as provided below. Tenant
does not rely on the fact, not does Landlord represent, that any specific tenant
or type or number of tenants shall, during the Lease Term, occupy any space in
the Building.

    30.17. Force Majeure. Except as otherwise provided in the Work Letter
attached to this Lease as Exhibit B, any prevention, delay or stoppage due to
strikes, lockouts, labor disputes, acts of God, inability to obtain services,
labor, or materials or reasonable substitutes therefor, governmental actions,
civil commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, the "Force Majeure"), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party's performance caused by a Force Majeure.

    30.18. Waiver of Redemption by Tenant. Tenant hereby waives for Tenant and
for all those claiming under Tenant all right now or hereafter existing to
redeem by order or judgment of any court Tenant's right of occupancy of the
Premises after any termination of this Lease. Notwithstanding the foregoing, if
the law permits a right of redemption to Tenant after a judgment of possession
or eviction in favor of Landlord and pending the finality of such judgment or
appeal, Tenant continues to remain in possession of the Premises and actually
pays rent in the manner required by this Lease and at the times required by this
Lease during the pendency of such judgment and appeal to Landlord and not to the
court or any escrow or other person designated by the court, then Tenant shall
be deemed not to have waived its right of redemption.

    30.19. Notices. All notices, demands, statements or communications
(collectively, "Notices") given or required to be given by either party to the
other hereunder shall be in writing, shall be sent by United States certified or
registered mail, postage prepaid, return receipt requested, or delivered
personally (i) to Tenant at the appropriate address set forth in Section 5 of
the Summary, or to such other place as Tenant may from time to time designate in
a Notice to Landlord; or (ii) to Landlord at the addresses set forth in
Section 3 of the Summary, or to such other firm or to such other place as
Landlord may from time to time designate in a Notice to Tenant. Any Notice will
be deemed given on

38

--------------------------------------------------------------------------------

the date it is received. If Tenant is notified in writing of the identity and
address of Landlord's mortgagee or ground or underlying lessor, Tenant shall
give to such mortgagee or ground or underlying lessor written notice of any
default by Landlord under the terms of this Lease by registered or certified
mail, and such mortgagee or ground or underlying lessor shall be given a
reasonable opportunity to cure such default prior to Tenant's exercising any
remedy available to Tenant.

    30.20. Authority. If Tenant is a corporation or partnership, each individual
executing this Lease on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in the
state in which the Building is located and that Tenant has full right and
authority to execute and deliver this Lease and that each person signing on
behalf of Tenant is authorized to do so.

    30.21. Attorneys' Fees. If either party commences litigation against the
other for the specific performance of this Lease, for damages for the breach
hereof or otherwise for enforcement of any remedy hereunder, the parties hereto
agree to and hereby do waive any right to a trial by jury and, in the event of
any such commencement of litigation, the prevailing party shall be entitled to
recover from the other party such costs and reasonable attorneys' fees as may
have been incurred, including any and all costs incurred in enforcing,
perfecting and executing such judgment.

    30.22. Governing Law. This Lease shall be construed and enforced in
accordance with the laws of the state of California.

    30.23. Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or an option for lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant.

    30.24. Broker. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate broker or agent
specified in Section 12 of the Summary (the "Broker"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, and costs and expenses (including
without limitation reasonable attorneys' fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of the
indemnifying party's dealings with any real estate broker or agent other than
the Broker.

    30.25. Building Name and Signage. Landlord shall have the right at any time
to change the name of the Building and to install, affix and maintain any and
all signs on the exterior and on the interior of the Building as Landlord may,
in Landlord's sole discretion, desire. Tenant shall not use the name of the
Building or use pictures or illustrations of the Building in advertising or
other publicity, without the prior written consent of Landlord.

    30.26. Transportation Management. Tenant shall fully comply with all
applicable rules and regulations pertaining to programs intended to manage
parking, transportation or traffic in and around the Building, and in connection
therewith, Tenant shall take responsible action for the transportation planning
and management of all employees located at the Premises by working directly with
Landlord, any governmental transportation management organization or any other
transportation-related committees or entities to the extent required by law.
Such programs may include, without limitation: (i) restrictions on the number of
peak-hour vehicle trips generated by Tenant; (ii) increased vehicle occupancy;
(iii) implementation of an in-house ridesharing program and an employee
transportation coordinator; (iv) working with employees and any Building or
area-wide ridesharing program manager; (v) instituting employer-sponsored
incentives (financial or in-kind) to encourage employees to rideshare; and
(vi) utilizing flexible work shifts for employees.

39

--------------------------------------------------------------------------------

    30.27. Hazardous Material; Asbestos Disclosure. As used herein, the term
"Hazardous Material" means any hazardous or toxic substance, material or waste
which is or becomes regulated by any local governmental authority, the state in
which the Building is located or the United States Government. Tenant
acknowledges that Landlord may incur costs (A) for complying with laws, codes,
regulations or ordinances relating to Hazardous Material, or (B) otherwise in
connection with Hazardous Material, including, without limitation, the
following: (i) Hazardous Material present in soil or ground water;
(ii) Hazardous Material that migrates, flows, percolates, diffuses or in any way
moves onto or under the Real Property; (iii) Hazardous Material present on or
under the Real Property as a result of any discharge, dumping or spilling
(whether accidental or otherwise) on the Real Property by other tenants of the
Real Property or their agents, employees, contractors or invitees, or by others;
and (iv) material which becomes Hazardous Material due to a change in laws,
codes, regulations or ordinances which relate to hazardous or toxic material,
substances or waste. Tenant agrees that the costs incurred by Landlord with
respect to, or in connection with, complying with laws, codes, regulations or
ordinances relating to Hazardous Material shall be an Operating Expense, unless
the cost of such compliance, as betwcen Landlord and Tenant, is caused by
Landlord's negligence or willful misconduct or is made the responsibility of
Tenant under this Lease. To the extent any such Operating Expense relating to
Hazardous Material is subsequently recovered or reimbursed through insurance, or
recovered from third parties, or other action, Tenant shall be entitled to a
proportionate share of such Operating Expense to which such recovery or
reimbursement relates.

    Landlord has advised Tenant that the Building contains asbestos, which was
commonly used as a fireproofing and insulation agent in buildings constructed
before 1979. The Building was constructed before 1979 and there is
asbestos-containing material ("ACM") in the Premises as well as in other areas
of the Building. Landlord agrees to abate, at Landlord's sole cost and expense
which cost and expense shall not be included in Operating Expenses, all ACM on
the ninth (9th) floor of the Building ("Landlord's Abatement Work") as soon as
commercially reasonable after execution of this Lease. According to the United
States Environmental Protection Agency ("EPA"); "intact and undisturbed asbestos
materials do not pose a health risk. The mere presence of asbestos in a building
does not mean that the health of the building occupants is endangered . . .
However, asbestos materials can become hazardous when, due to damage,
disturbance, or deterioration over time, they release fibers into building air."
Managing Asbestos In Place, Washington, D.C., EPA 20T-2003, July 1990, at page
3. Landlord has provided or will provide Tenant with a separate notification
containing such matters as the location of ACM in the Building. Tenant agrees in
turn to notify its contractors and employees who work in the Building as
required by California's Asbestos Notification Law (Health & Safety
Code §§ 25915 et seq.). Tenant shall comply, and cause its employees, agents,
contractors and invitees to comply, with all laws and regulations applicable to
ACM, including without limitation work practice and notification regulations in
the event of any work or activities which might disturb the ACM. Tenant shall
not cause, suffer or permit any such activities to commence or continue without
first notifying and obtaining the consent of Landlord, in addition to any
notices or consents required by law. Tenant shall comply, and cause its
employees, agents, contractors and invitees to comply, with any and all rules,
regulations and asbestos management programs which may be adopted by Landlord
for the Building or any other instructions, directions or prohibitions which
Landlord may deliver with respect to the ACM. If any asbestos-related work is
performed by or at the instance of Tenant, Tenant shall promptly provide
Landlord with documentation establishing, as to each and every performance of
such work, that the same was performed strictly in accordance with applicable
government standards and with the requirements of this Lease.

    Tenant accepts the Premises with knowledge that there is ACM in the
Building, but subject to Landlord's agreement to abate all ACM on the ninth
(9th) floor of the Building no later than November 30, 1998 (subject to
extension for Force Majeure delays and any delays caused by Tenant). and waives
and releases any claim against Landlord which Tenant may now or hereafter have
or acquire arising in connection with the presence of ACM in the Building.

40

--------------------------------------------------------------------------------

    30.28. Confidentiality. Landlord and Tenant acknowledge that the content of
this Lease and any related documents are confidential information. Landlord and
Tenant shall keep such confidential information strictly confidential and shall
not disclose such confidential information to any person or entity other than
Landlord's and Tenant's financial, legal, and space planning consultants.

    30.29. Landlord Renovations. It is specifically understood and agreed that
Landlord has no obligation and has made no promises to alter, remodel, improve,
renovate, repair or decorate the Premises, Building, or any part thereof and
that no representations respecting the condition of the Premises or the Building
have been made by Landlord to Tenant except as specifically set forth herein or
in the Work Letter. However, Tenant acknowledges that Landlord is currently
renovating or may during the Lease Term renovate, improve, alter, or modify
(collectively, the "Renovations") the Building, Premises, and/or Real Property,
including without limitation the Building Parking Facility, common areas,
systems and equipment, roof, and structural portions of the same, which
Renovations may include, without limitation, (i) modifying the common areas and
tenant spaces to comply with applicable laws and regulations, including
regulations relating to the physically disabled, seismic conditions, and
building safety and security, and (ii) installing new carpeting, lighting, and
wall coverings in the Building common areas, and in connection with such
Renovations, Landlord may, among other things, erect scaffolding or other
necessary structures in the Building, limit or eliminate access to portions of
the Real Property, including portions of the common areas, or perform work in
the Building, which work may create noise, dust or leave debris in the Building.
Tenant hereby agrees that such Renovations and Landlord's actions in connection
with such Renovations shall in no way constitute a constructive eviction of
Tenant nor entitle Tenant to any abatement of Rent except as expressly provided
in Section 19.9 or elsewhere in the Lease. Except to the extent otherwise
provided in this Lease, Landlord shall have no responsibility or for any reason
be liable to Tenant for any direct or indirect injury to or interference with
Tenant's business arising from the Renovations, nor shall Tenant be entitled to
any compensation or damages from Landlord for loss of the use of the whole or
any part of the Premises or of Tenant's personal property or improvements
resulting from the Renovations or Landlord's actions in connection with such
Renovations, or for any inconvenience or annoyance occasioned by such
Renovations or Landlord's actions in connection with such Renovations, except to
the extent of the negligence or willful misconduct of Landlord or its employees
or contractors.

    30.30. Security. Landlord shall provide security for the Building
twenty-four (24) hours per day, seven (7) days per week, three hundred
sixty-five (365) days per year; provided, that, Landlord shall have no liability
with respect to any failure of any security to protect the Building, the
Premises or any users thereof. As of the date of execution of this Lease,
Landlord maintains the following security facilities and services at the
Building: (i) television monitors manned by security guards which view access to
each of the two towers of the Building and which are located in the lobby of
each of the towers on a 24-hours per day basis, (ii) one roving guard patrolling
the Project between the hours of 6:00 p.m. and midnight every day of the week,
and (iii) a restricted access list for persons seeking access during the off
hours of the Building. Landlord shall maintain equivalent facilities and
services throughout the Lease Term. The purpose of such security services is to
monitor and limit access to the Building.

    30.31. Consent/Duty to Act Reasonably. Except for any references to the
terms "sole" or "absolute" (and except for matters which (1) could have an
adverse effect on the structural integrity of the Building Structure, (2) could
have an adverse effect on the Building Systems and Equipment, or (3) could have
an effect on the exterior appearance of the Building, whereupon in each such
case Landlord's duty is to act in good faith and in compliance with the Lease),
any time the consent of Landlord or Tenant is required, such consent shall not
be unreasonably withheld, conditioned or delayed. Subject to the foregoing,
whenever this Lease grants Landlord or Tenant the right to take action, exercise
discretion, establish rules and regulations or make allocations or other
determinations

41

--------------------------------------------------------------------------------

(other than decisions to exercise expansion, contraction, cancellation,
termination or renewal options), Landlord and Tenant shall act reasonably and in
good faith.

    IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be
executed the day and date first above written.

"Landlord"   COLONNADE WlLSHIRE CORP.,
a California corporation
 
 
By:
/s/ INSIGNIA/E.S.G., INC., AGENT 



 
 
 
 
By:


--------------------------------------------------------------------------------


 
 
 
 
Its:
/s/ ILLEGIBLE   

--------------------------------------------------------------------------------

ILLEGIBLE
President

"Tenant"   TICKETMASTER L.L.C.,
a Delaware limited liability company
 
 
By:
/s/ STUART DEPINA   

--------------------------------------------------------------------------------

Stuart DePina
Senior Vice President,
Treasurer & CFO
 
 
By:
/s/ VICTORIA RISHWAIN   

--------------------------------------------------------------------------------

Victoria Rishwain
Assistant Secretary

42

--------------------------------------------------------------------------------



QuickLinks


FOURTH AMENDMENT TO OFFICE LEASE
EXHIBIT "A" Expansion Space Floor Plan
EXHIBIT "A" Expansion Space Floor Plan
EXHIBIT "B" First Offer Space Floor Plan
THIRD AMENDMENT TO OFFICE LEASE
EXHIBIT "A" Expansion Space Floor Plan
EXHIBIT "A" Expansion Space Floor Plan
SECOND AMENDMENT TO OFFICE LEASE
FIRST AMENDMENT TO OFFICE LEASE
WILSHIRE COLONNADE SUMMARY OF BASIC LEASE INFORMATION
WILSHIRE COLONNADE INDEX
INDEX OF MAJOR DEFINED TERMS
WILSHIRE COLONNADE OFFICE LEASE
ARTICLE 1. REAL PROPERTY, BUILDING AND PREMISES
ARTICLE 2. INITIAL LEASE TERM
ARTICLE 3. BASE RENT
ARTICLE 4. ADDITIONAL RENT
ARTICLE 5. USE OF PREMISES
ARTICLE 6. SERVICES AND UTILITIES
ARTICLE 7. REPAIRS
ARTICLE 8. ADDITIONS AND ALTERATIONS
ARTICLE 9. COVENANT AGAINST LIENS
ARTICLE 10. INSURANCE
ARTICLE 11. DAMAGE AND DESTRUCTION
ARTICLE 12. NONWAIVER
ARTICLE 13. CONDEMNATION
ARTICLE 14. ASSIGNMENT AND SUBLETTING
ARTICLE 15. SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES
ARTICLE 16. HOLDING OVER
ARTICLE 17. ESTOPPEL CERTIFICATES
ARTICLE 18. SUBORDINATION
ARTICLE 19. DEFAULTS; REMEDIES
ARTICLE 20. COVENANT OF QUIET ENJOYMENT
ARTICLE 21. SECURITY DEPOSIT
ARTICLE 22. SUBSTITUTION OF OTHER PREMISES
ARTICLE 23. SIGNS
ARTICLE 24. COMPLIANCE WITH LAW
ARTICLE 25. LATE CHARGES
ARTICLE 26. LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
ARTICLE 27. ENTRY BY LANDLORD
ARTICLE 28. TENANT PARKING
ARTICLE 29. FIRST OFFER RIGHT
ARTICLE 30. MISCELLANEOUS PROVISIONS
